
	
		II
		110th CONGRESS
		1st Session
		S. 1168
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2007
			 Mr. Alexander (for
			 himself and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to establish a regulatory
		  program for sulfur dioxide, nitrogen oxides, mercury, and carbon dioxide
		  emissions from the electric generating sector.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Clean Air/Climate Change Act of
			 2007.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					TITLE I—General provisions
					Sec. 101. New source performance standard.
					Sec. 102. New source review program.
					Sec. 103. Integrated air quality planning for the electric
				generating sector.
					Sec. 104. Revisions to sulfur dioxide allowance
				program.
					Sec. 105. Air quality forecasts and warnings.
					Sec. 106. Relationship to other law.
					TITLE II—Greenhouse gas offsets
					Sec. 201. Greenhouse gas offsets.
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)in 1992, the
			 United States became a signatory to the United Nations Framework Convention on
			 Climate Change in recognition of the need to begin to decrease greenhouse gas
			 emission levels to 1990 levels;
				(2)fossil fuel-fired
			 electric generating sources, consisting of units fueled by coal, fuel oil, and
			 natural gas, produce nearly 2/3 of the electricity
			 generated in the United States;
				(3)fossil fuel-fired
			 electric generating units produce approximately 67 percent of the total sulfur
			 dioxide emissions, 23 percent of the total nitrogen oxides emissions, 40
			 percent of the total mercury emissions, and 40 percent of the total carbon
			 dioxide emissions in the United States;
				(4)as of the date of
			 enactment of this Act, nearly 3/4 of all coal-fired
			 electricity generating units are more than 30 years old;
				(5)(A)many electric
			 generating units have been exempt from the emission limitations applicable to
			 new units based on the expectation that over time the units would be retired or
			 updated with new pollution control equipment; but
					(B)many of the exempted units continue to
			 operate and emit pollutants at relatively high rates;
					(6)many owners of
			 electric generating units have failed—
					(A)to install best
			 available control technology for emissions reductions; and
					(B)to retire the
			 units, as anticipated by Congress in the new source review provisions of the
			 prevention of significant deterioration and nonattainment programs of the Clean
			 Air Act (42 U.S.C. 7401 et seq.);
					(7)the Clean Air Act
			 (42 U.S.C. 7401 et seq.) regulates substances (including carbon dioxide)
			 that—
					(A)are emitted into
			 the ambient air; and
					(B)affect the
			 weather and the climate;
					(8)(A)as of the date of
			 enactment of this Act—
						(i)many class I areas (as designated
			 under section 162(a) of the Clean Air Act (42 U.S.C. 7472(a))) are impaired by
			 haze pollution;
						(ii)the ecosystems of many class I
			 areas are adversely affected by deposits of acidic and toxic compounds;
			 and
						(iii)the air quality of many class I
			 areas fails to meet national ambient air quality standards; and
						(B)(i)fossil-fuel fired
			 electric generating units are a major source of air pollution impacting class I
			 areas; and
						(ii)proposed new fossil-fuel fired
			 electric generating units threaten to increase air pollution in class I areas
			 throughout the United States;
						(9)according to the
			 Energy Outlook for 2006 of the Energy Information Administration, carbon
			 dioxide emissions from electric generating units in the Unites States have
			 increased by 32 percent during the period of 1990 through 2006 to at least
			 2,300,000,000 metric tons of carbon dioxide in 2006;
				(10)the ability of
			 owners of electric generating units to plan effectively for the future is
			 impeded by the uncertainties surrounding future environmental regulatory
			 requirements;
				(11)according to the
			 National Energy Technology Laboratory of the Department of Energy—
					(A)as of the date of
			 enactment of this Act, 159 new coal-fired electric generating units are
			 proposed to be constructed, which would produce 96 gigawatts of new electric
			 generating capacity; and
					(B)if the units
			 described in subparagraph (A) are constructed, the units would produce—
						(i)an
			 incremental increase of 500,000,000 tons of carbon dioxide per year from the
			 production by the power sector in the United States as in existence on the date
			 of enactment of this Act; and
						(ii)an
			 estimated 30,000,000,000 additional tons of carbon dioxide over the course of
			 the useful lives of the units (assuming a lifespan of 60 years);
						(12)by December 31,
			 2015, emissions of carbon dioxide from the United States electric utility
			 sector should be limited to 2,100,000,000 metric tons;
				(13)a report of the
			 Congressional Budget Office, dated September 19, 2006, concluded that—
					(A)relying
			 exclusively on research and development funding is not the most effective
			 strategy for reducing greenhouse gas emissions; and
					(B)combining
			 research and development funding with a gradually-increasing limitation on
			 emissions is a more cost-effective approach;
					(14)(A)agriculture can be part
			 of the solution to reducing greenhouse gas emissions;
					(B)less productive agricultural land can
			 be reforested with carbon dioxide-consuming trees;
					(C)farming practices can be improved to
			 increase the absorption and retention of carbon in agricultural soils;
					(D)biomass from agricultural sources
			 (including corn and grass) can be used to produce biofuels that can take the
			 place of high-carbon fossil fuels used in transportation and power generation;
			 and
					(E)many of the farming practices and land
			 use changes involved in achieving those reductions have multiple benefits,
			 including—
						(i)improving soil, water, and air
			 quality;
						(ii)increasing wildlife habitat;
			 and
						(iii)providing additional recreational
			 opportunities; and
						(15)States and
			 regions have adopted programs to address carbon dioxide emissions from electric
			 generating units, and Federal regulations relating to carbon dioxide emissions
			 should take those programs into consideration.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to protect and
			 preserve the environment and safeguard public health by ensuring that
			 substantial emission reductions are achieved at fossil fuel-fired electric
			 generating units;
				(2)to ensure that
			 air quality of national parks and all other class I areas (as designated by
			 section 162(a) of the Clean Air Act (42 U.S.C. 7472(a))) affected by emissions
			 from fossil fuel-fired electric generating units is significantly
			 improved;
				(3)to reduce
			 significantly the quantities of mercury, sulfur dioxide, nitrogen oxides, and
			 carbon dioxide that enter the environment as a result of the combustion of
			 fossil fuels;
				(4)to encourage the
			 development and use of renewable energy;
				(5)to internalize
			 the cost of protecting the values of public health, air, land, and water
			 quality;
				(6)to provide a
			 period of environmental regulatory stability for owners and operators of
			 electric generating units so as to promote improved management of existing
			 assets and new capital investments; and
				(7)to achieve
			 emission reductions from electric generating units in a cost-effective
			 manner.
				IGeneral
			 provisions
			101.New source
			 performance standardSection
			 111 of the Clean Air Act (42 U.S.C. 7411) is amended by adding at the end the
			 following:
				
					(k)Standard of
				performance for new electric generating facilities
						(1)In
				generalEach electric generating unit constructed or modified
				after January 1, 2015, shall meet a standard of performance equivalent to an
				emission limitation of 1,100 pounds of carbon dioxide per megawatt-hour or
				less.
						(2)Eligibility for
				carbon dioxide allowancesBeginning on January 1, 2007, each of
				the first 30 electric generating units to achieve the standard of performance
				described in paragraph (1) (or a revised standard under paragraph (4), as
				applicable) shall be eligible to participate in the Climate Champions Program
				under section 707.
						(3)Treatment of
				certain carbon dioxideCarbon dioxide that is injected into a
				geological formation in a manner that prevents any release of the carbon
				dioxide into the atmosphere shall not be considered to be carbon dioxide
				emissions from an electric generating unit for purposes of the standard of
				performance under paragraph (1).
						(4)Review
							(A)In
				generalNot later than January 1, 2015, and every 8 years
				thereafter, the Administrator shall review the applicable standards of
				performance for new electric generating units with respect to carbon dioxide
				emissions to determine whether the emission limitation for the units under
				paragraph (1) should be decreased, based on the best available technological
				system of continuous emission reduction.
							(B)TreatmentA
				determination by the Administrator under subparagraph (A) shall be—
								(i)published in the
				Federal Register not later than the deadline described in that subparagraph for
				the applicable review; and
								(ii)considered to be
				final agency action for purposes of section
				307(b)(1).
								.
			102.New source
			 review programSection 165 of
			 the Clean Air Act (42 U.S.C. 7475) is
			 amended by adding at the end the following:
				
					(f)Revisions to
				new source review program
						(1)DefinitionsIn
				this subsection:
							(A)Affected
				unitThe term affected unit has the meaning given
				the term in section 701.
							(B)New source
				review programThe term new source review program
				means the program to carry out this part and part D.
							(2)Performance
				standards
							(A)In
				generalExcept as provided in subparagraph (B), beginning January
				1, 2020, and on each January 1 thereafter, each affected unit that has been in
				operation 40 or more years as of that January 1 shall meet performance
				standards of—
								(i)2
				lbs/MWh for sulfur dioxide; and
								(ii)1 lbs/MWh for
				nitrogen oxides.
								(B)Exception
								(i)In
				generalNotwithstanding subparagraph (A), an affected unit that,
				as of January 1, 2020, is required to meet a more stringent performance
				standard than the applicable standard under subparagraph (A) shall continue to
				meet the more stringent standard.
								(ii)Modification
				of affected unitsThe requirements of this section shall not
				affect in any way any requirement under section 111(a)(4), this part, or part D
				governing modifications of major stationary sources.
								(3)No effect on
				other requirements and retention of State authorityNothing in
				this subsection affects—
							(A)any State
				authority under section 116; or
							(B)the obligation of
				any State or local government or any major emitting facility to comply with the
				requirements of this
				section.
							.
			103.Integrated air
			 quality planning for the electric generating sectorThe Clean Air
			 Act (42
			 U.S.C. 7401 et seq.) is amended by adding at the end the
			 following:
				
					VIIIntegrated air
				quality planning for the electric generating sector
						
							TITLE VII—Integrated air quality planning for the electric
				  generating sector
							Sec. 701. Definitions.
							Sec. 702. National pollutant tonnage limitations.
							Sec. 703. Nitrogen oxide trading program.
							Sec. 704. Mercury program.
							Sec. 705. Carbon dioxide allowance trading program.
							Sec. 706. Conventional pulverized coal facilities.
							Sec. 707. Climate Champions Program.
							Sec. 708. Auction of carbon
				  dioxide allowances.
						
						701.DefinitionsIn this title:
							(1)Affected
				sourceThe term affected source means a source that
				includes 1 or more affected units.
							(2)Affected
				unit
								(A)Carbon
				dioxide
									(i)In
				generalThe term affected unit, with respect to
				carbon dioxide, means an electric generating unit that, on or after January 1,
				2000, served a generator producing electricity for sale with a nameplate
				capacity of greater than 25 megawatts.
									(ii)ExclusionThe
				term affected unit, with respect to carbon dioxide, does not
				include a unit that—
										(I)cogenerates
				useful steam and electricity; but
										(II)is not a
				cogeneration unit.
										(B)Mercury
									(i)In
				generalThe term affected unit, with respect to
				mercury, means a coal-fired electric generating unit that, on or after January
				1, 1985, served a generator producing electricity for sale with a nameplate
				capacity greater than 25 megawatts.
									(ii)ExclusionThe
				term affected unit, with respect to mercury, does not include a
				unit that—
										(I)cogenerates
				useful steam and electricity; but
										(II)is not a
				cogeneration unit.
										(C)Nitrogen
				oxides
									(i)In
				generalThe term affected unit, with respect to
				nitrogen oxides, means a fossil fuel-fired electric generating unit that, on or
				after January 1, 1985, served a generator producing electricity for sale with a
				nameplate capacity greater than 25 megawatts.
									(ii)ExclusionThe
				term affected unit, with respect to nitrogen oxides, does not
				include a unit that—
										(I)cogenerates
				useful steam and electricity; but
										(II)is not a
				cogeneration unit.
										(D)Sulfur
				dioxideThe term affected unit, with respect to
				sulfur dioxide, has the meaning given the term in section 402.
								(3)CAIRThe
				term CAIR means the rule promulgated by the Administrator entitled
				the Clean Air Interstate Rule (70 Fed. Reg. 25162 (May 12,
				2005)) (as in effect on the date of enactment of this title).
							(4)CAIR
				StateThe term CAIR State means each State that is
				subject to the annual emission limitation and allowance trading program for
				nitrogen oxides and sulfur dioxide under CAIR, including, as of the date of
				enactment of this Act—
								(A)Alabama;
								(B)Delaware;
								(C)the District of
				Columbia;
								(D)Florida;
								(E)Georgia;
								(F)Illinois;
								(G)Indiana;
								(H)Iowa;
								(I)Kentucky;
								(J)Louisiana;
								(K)Maryland;
								(L)Michigan;
								(M)Minnesota;
								(N)Mississippi;
								(O)Missouri;
								(P)New
				Jersey;
								(Q)New York;
								(R)North
				Carolina;
								(S)Ohio;
								(T)Pennsylvania;
								(U)South
				Carolina;
								(V)Tennessee;
								(W)Texas;
								(X)Virginia;
								(Y)West Virginia;
				and
								(Z)Wisconsin.
								(5)Carbon dioxide
				allowanceThe term carbon dioxide allowance means an
				authorization allocated by the Administrator under this title to emit 1 ton of
				carbon dioxide during or after a specified calendar year.
							(6)Cogeneration
				unitThe term cogeneration unit means a unit
				that—
								(A)cogenerates—
									(i)useful steam;
				and
									(ii)electricity;
				and
									(B)supplies, in any
				calendar year, to any utility power distribution system for sale—
									(i)more than
				1/3 of the potential electric output capacity of the unit;
				and
									(ii)more than
				219,000 megawatt-hours of electrical output.
									(7)Designated
				representativeThe term designated representative
				means a responsible person or official authorized by the owner or operator of
				an affected source to represent the owner or operator in any matter relating
				to—
								(A)the holding,
				transfer, or disposition of an allowance under this title; or
								(B)any submission
				concerning, and compliance with, any requirement of this title for the affected
				source.
								(8)Fossil
				fuelThe term fossil fuel includes—
								(A)natural
				gas;
								(B)petroleum;
								(C)coal; and
								(D)any form of
				solid, liquid, or gaseous fuel derived from a material described in any of
				subparagraphs (A) through (C).
								(9)Fossil
				fuel-firedThe term fossil fuel-fired means the
				combustion of any quantity of a fossil fuel during any calendar year.
							(10)Greenhouse
				gasThe term greenhouse gas means any of—
								(A)carbon
				dioxide;
								(B)methane
				(CH4);
								(C)nitrous oxide
				(N20);
								(D)hydrofluorocarbons
				(HFC–23, HFC–32, HFC–41, HFC–43–10mee, HFC–125, HFC–134, HFC–134a, HFC–152a,
				HFC–143, HFC–143a, HFC–227ea, HFC–236fa, and HFC–245ca);
								(E)perfluorocarbons
				(CF4,
				C2F6,
				C3F8,
				C4F10,
				C–C4F8,
				C5F12, and
				C6F14); and
								(F)sulfur
				hexafluoride (SF6).
								(11)New
				unitThe term new unit means an affected unit that
				has operated for not more than 3 years and is not eligible to receive nitrogen
				oxide allowances under the regulations promulgated by the Administrator
				pursuant to section 705(b).
							(12)Nitrogen oxide
				allowanceThe term nitrogen oxide allowance means an
				authorization allocated by the Administrator under this title to emit 1 ton of
				nitrogen oxides during or after a specified calendar year.
							(13)SequestrationThe
				term sequestration means the action of sequestering carbon dioxide
				by—
								(A)enhancing a
				natural carbon dioxide sink (such as through afforestation); or
								(B)(i)capturing the carbon
				dioxide emitted from relevant industrial units and a fossil fuel-based energy
				system; and
									(ii)(I)storing the carbon
				dioxide in a geologic formation in a manner that prevents any release of the
				carbon dioxide; or
										(II)converting the carbon dioxide to a
				benign solid material through a biological or chemical process.
										(14)Sulfur dioxide
				allowanceThe term sulfur dioxide allowance has the
				meaning given the term allowance in section 402.
							(15)UnitThe
				term unit means a combustion device.
							(16)Useful
				energyThe term useful energy, with respect to a
				cogeneration unit, means the total quantity of useful energy (including
				electrical generation and useful steam) as determined by the
				Administrator.
							(17)Zone 1
				StateThe term Zone 1 State means—
								(A)any CAIR
				State;
								(B)Arkansas;
								(C)Connecticut;
								(D)Massachusetts;
								(E)Maine;
								(F)New
				Hampshire;
								(G)Rhode Island;
				and
								(H)Vermont.
								(18)Zone 2
				StateThe term Zone 2 State means any of the 48
				contiguous States that is not a Zone 1 State.
							702.National
				pollutant tonnage limitations
							(a)Sulfur
				dioxideThe annual tonnage limitation for emissions of sulfur
				dioxide shall be equal to—
								(1)for each of
				calendar years 2010 through 2014, for affected units subject to CAIR, 3,500,000
				tons, in accordance with CAIR; and
								(2)for calendar year
				2015 and each calendar year thereafter, for all affected units in the 48
				contiguous States, 2,000,000 tons.
								(b)Nitrogen
				oxidesThe Administrator shall allocate an annual tonnage
				limitation for emissions of nitrogen oxides in a quantity that is equal
				to—
								(1)for each of
				calendar years 2009 through 2014, for affected units subject to CAIR, 1,450,000
				tons; and
								(2)for calendar year
				2015 and each calendar year thereafter—
									(A)for affected
				units in Zone 1 States, 1,300,000 tons; and
									(B)for affected
				units in Zone 2 States, 320,000 tons.
									(c)MercuryThe
				emission of mercury from affected units shall be limited in accordance with
				section 704.
							(d)Carbon
				dioxideThe annual tonnage limitation for emissions of carbon
				dioxide from affected units in the 48 contiguous States shall be equal to, as
				determined by the Administrator based on certified and quality-assured
				continuous emissions monitoring data for carbon dioxide reported to the
				Administrator by affected units in accordance with this Act—
								(1)for each of
				calendar years 2011 through 2014, 2,300,000,000 metric tons;
								(2)for each of
				calendar years 2015 through 2019, 2,100,000,000 metric tons;
								(3)for each calendar
				years 2020 through 2024, 1,800,000,000 metric tons; and
								(4)for calendar year
				2025 and each calendar year thereafter, 1,500,000,000 metric tons.
								(e)Reduction of
				emissions from specified affected unitsNotwithstanding the
				annual tonnage limitations and mercury emissions requirements established under
				this section, the Federal Government or a State government may require that
				emissions from a specified affected unit be reduced.
							(f)CAIR
				States
								(1)In
				generalEach CAIR State shall comply with the applicable
				requirements of CAIR.
								(2)ExceptionNotwithstanding
				paragraph (1), CAIR shall not apply to—
									(A)annual emissions
				of nitrogen oxides emitted during calendar year 2015 and thereafter; or
									(B)annual emissions
				of sulfur dioxide emitted during calendar year 2015 and thereafter.
									703.Nitrogen oxide
				trading program
							(a)Regulations
								(1)In
				generalNot later than 2 years after the date of enactment of
				this title, the Administrator shall promulgate regulations to establish for
				affected units in the 48 contiguous States a nitrogen oxide allowance trading
				program.
								(2)RequirementsRegulations
				promulgated under paragraph (1) shall establish requirements for the allowance
				trading program under this section, including requirements concerning—
									(A)(i)the allocation,
				issuance, recording, tracking, transfer, and use of nitrogen oxide allowances;
				and
										(ii)the public availability of all
				information concerning the activities described in clause (i) that is not
				confidential business information;
										(B)compliance with
				subsection (d)(1);
									(C)the monitoring
				and reporting of emissions under paragraphs (2) and (3) of subsection (d);
				and
									(D)excess emission
				penalties under subsection (d)(4).
									(b)Nitrogen oxide
				allocations
								(1)Timing of
				allocationsNot later than 2 years after the date of enactment of
				this title, the Administrator shall allocate nitrogen oxide allowances to
				affected units.
								(2)Allocations to
				affected units
									(A)Zone 1
				StatesThe Administrator shall allocate, to each affected unit in
				a Zone 1 State, a quantity of nitrogen oxide allowances that is equal to the
				product obtained by multiplying—
										(i)the quantity of
				nitrogen oxide allowances available for allocation under section 702(b)(2)(A);
				and
										(ii)the quotient
				obtained by dividing—
											(I)the adjusted
				average heat input (measured in mmBtus), of the affected unit during calendar
				years 2006 through 2008; by
											(II)the sum of the
				adjusted heat input quantities described in subclause (I) with respect to all
				affected units in all Zone 1 States.
											(B)Zone 2
				StatesThe Administrator shall allocate, to each affected unit in
				a Zone 2 State, a quantity of nitrogen oxide allowances that is equal to the
				product obtained by multiplying—
										(i)the quantity of
				nitrogen oxide allowances available for allocation under section 702(b)(2)(B);
				and
										(ii)the quotient
				obtained by dividing—
											(I)the adjusted
				average heat input (measured in mmBtus), of the affected unit during calendar
				years 2006 through 2008; by
											(II)the sum of the
				adjusted heat input quantities described in subclause (I) with respect to all
				affected units in all Zone 2 States.
											(C)Adjusted heat
				input
										(i)In
				generalThe adjusted heat input for a calendar year of an
				affected unit that begins operation before January 1, 2006, shall be equal to
				the product obtained by multiplying (using factors, emission rates, and
				categories of units determined by the Administrator)—
											(I)the heat input of
				the affected unit for the calendar year; and
											(II)a factor
				reflecting—
												(aa)the category of
				the affected unit, based on the types of fuels combusted by the affected unit
				during the calendar year; and
												(bb)the actual
				nitrogen oxides emission rate (expressed in tons of nitrogen oxides emitted per
				mmBtu) that is generally applicable to that category of affected units.
												(ii)AverageThe
				average adjusted heat input of an affected unit for a 3-calendar year period
				described in subparagraph (A)(ii)(I) or (B)(ii)(I) shall be equal to the
				quotient obtained by dividing—
											(I)the sum of the
				adjusted heat input quantities, as determined under clause (i), for each
				calendar year of the 3-calendar year period; by
											(II)3.
											(3)Adjustment of
				allocationsIf, for any calendar year, the total quantities of
				allowances allocated under paragraph (2) are not equal to the applicable
				quantities determined under section 702(b)(2), the Administrator shall adjust
				the quantities of allowances allocated to affected units on a pro rata basis so
				that the quantities are equal to the applicable quantities determined under
				section 702(b)(2).
								(4)Allowance not a
				property rightA nitrogen oxide allowance—
									(A)is not a property
				right; and
									(B)may be terminated
				or limited by the Administrator.
									(5)No judicial
				reviewAn allocation of nitrogen oxide allowances by the
				Administrator under this subsection, and a determination of a value used in
				calculating the allocation, shall not be subject to judicial review.
								(c)Nitrogen oxide
				allowance transfer system
								(1)Use of
				allowancesThe regulations promulgated under subsection (a)(1)
				shall—
									(A)prohibit the use
				(but not the transfer in accordance with paragraph (3)) of any nitrogen oxide
				allowance before the calendar year for which the allowance is allocated;
									(B)provide that
				unused nitrogen oxide allowances may be carried forward and added to nitrogen
				oxide allowances allocated for subsequent years;
									(C)provide that
				unused nitrogen oxide allowances may be transferred by—
										(i)the person to
				which the allowances are allocated; or
										(ii)any person to
				which the allowances are transferred; and
										(D)provide that, to
				achieve compliance with paragraphs (1) and (4) of subsection (d)—
										(i)the owner and
				operator of an affected unit in a Zone 1 State shall use only nitrogen oxide
				allowances allocated to affected units in Zone 1 States; and
										(ii)the owner and
				operator of an affected unit in a Zone 2 State shall use only nitrogen oxide
				allowances allocated to affected units in Zone 2 States.
										(2)Use by persons
				to which allowances are transferredAny person to which nitrogen
				oxide allowances are transferred under paragraph (1)(C)—
									(A)may use the
				nitrogen oxide allowances in the calendar year for which the nitrogen oxide
				allowances were allocated, or in a subsequent calendar year, to achieve
				compliance with subsection (d)(1); or
									(B)may transfer the
				nitrogen oxide allowances to any other person.
									(3)Certification
				of transferA transfer of a nitrogen oxide allowance shall not
				take effect until a certification of the transfer, authorized by a responsible
				official of the person making the transfer, is received and recorded by the
				Administrator.
								(4)Permit
				requirementsAn allocation or transfer of nitrogen oxide
				allowances to an affected unit shall, after recording by the Administrator, be
				considered to be part of the federally enforceable permit of the affected unit
				under this Act, without a requirement for any further review or revision of the
				permit.
								(d)Compliance and
				enforcement
								(1)In
				generalFor calendar year 2015 and each calendar year thereafter,
				the owner and operator of each affected source shall hold for the affected
				source and surrender to the Administrator a quantity of nitrogen oxide
				allowances that is equal to the total tons of nitrogen oxides emitted by the
				affected units of the affected source during the calendar year.
								(2)Monitoring
				systemThe Administrator shall promulgate regulations
				requiring—
									(A)installation,
				operation, reporting, and certification of continuous emissions monitoring
				systems, or any alternative monitoring system or methodology that, as
				determined by the Administrator, provides information with the same precision,
				reliability, accessibility, and timeliness as that provided by continuous
				emission monitoring system, to measure the quantity of nitrogen oxides that is
				emitted from each affected unit;
									(B)quality
				assurance, verification, and reporting of nitrogen oxides emissions at each
				affected unit; and
									(C)if continuous
				emission monitoring system data, or data from an alternative monitoring system
				approved by the Administrator, is not available for an affected unit during any
				period of a calendar year for which the data is required to be certified under
				this subsection, and if the owner or operator of the affected unit cannot
				provide information satisfactory to the Administrator on emissions during that
				period—
										(i)treatment of the
				affected unit as operating in an uncontrolled manner during the entire period
				for which the data was not available; and
										(ii)calculation of
				emissions for that period as prescribed by the Administrator.
										(3)Reporting
									(A)In
				generalNot less often than quarterly, the designated
				representative of the owner or operator of an affected unit shall submit to the
				Administrator a report on the monitoring of emissions of nitrogen oxides
				carried out by the owner or operator in accordance with the regulations
				promulgated under paragraph (2).
									(B)AuthorizationEach
				report submitted under subparagraph (A) shall be authorized by the designated
				representative of the affected unit, who shall certify the accuracy of the
				report.
									(C)Public
				reportingThe Administrator shall make available to the public,
				through 1 or more published reports and 1 or more forms of electronic media,
				data concerning the emissions of nitrogen oxides from each affected
				unit.
									(4)Excess
				emissionsThe owner and operator of an affected source the
				affected units of which emit, during a calendar year specified in paragraph
				(1), nitrogen oxides in excess of the nitrogen oxide allowances held for use by
				the affected source for the calendar year shall offset, and pay an excess
				emissions penalty for, the excess emissions by surrendering to the
				Administrator a quantity of nitrogen oxides allowances for the following
				calendar year, or such earlier period as the Administrator may prescribe, equal
				to the product obtained by multiplying—
									(A)the number of
				tons of the excess emissions; and
									(B)2.
									(e)EffectNothing
				in this section limits or otherwise affects the application of section 113,
				114, 120, or 304.
							704.Mercury
				program
							(a)Definition of
				inlet mercuryIn this section, the term inlet
				mercury means the quantity of mercury found—
								(1)in the as-fired
				coal of an affected unit; or
								(2)for an affected
				unit using coal that is subjected to an advanced coal cleaning technology, in
				the as-mined coal of the affected unit.
								(b)Annual
				limitation for certain unitsAn affected unit that begins
				operation on or after the date of enactment of this title shall be subject to
				the less stringent of the following emission limitations on an annual average
				calendar year basis with respect to inlet mercury:
								(1)90 percent
				capture of inlet mercury.
								(2)An emission rate
				of 0.0060 lbs/GWh.
								(c)Annual
				limitation for existing unitsAn affected unit in operation on
				the date of enactment of this title shall be subject to the following emission
				limitations on an annual average calendar year basis with respect to inlet
				mercury:
								(1)First full
				calendar year beginning 4 years after the date of enactment of title through
				2014For each of the first full calendar year beginning 4 years
				after the date of enactment of this title through calendar year 2014, the less
				stringent limitation of—
									(A)60 percent
				capture of inlet mercury; and
									(B)an emission rate
				of 0.02 lbs/GWh.
									(2)2015 and
				thereafterBeginning on January 1, 2015, the less stringent
				limitation of—
									(A)90 percent
				capture of inlet mercury; and
									(B)an emission rate
				of 0.0060 lbs/GWh.
									(d)Averaging
				across unitsAn owner or operator of an affected unit may
				demonstrate compliance with the annual average limitations under subsections
				(b) and (c) by averaging emissions from all affected units at an affected
				source.
							(e)Monitoring
				systemThe Administrator shall promulgate regulations
				requiring—
								(1)installation,
				operation, reporting, and certification of continuous emissions monitoring
				systems, or any alternative monitoring system or methodology that, as
				determined by the Administrator, provides information with the same precision,
				reliability, accessibility, and timeliness as that provided by continuous
				emission monitors, to measure the quantity of mercury emitted from each
				affected unit;
								(2)quality
				assurance, verification, and reporting of mercury emissions data at each
				affected unit; and
								(3)if continuous
				emission monitoring system data, or data from an alternative monitoring system
				approved by the Administrator, is not available for an affected unit during any
				period of a calendar year for which the data is required to be certified under
				this subsection, and if the owner or operator of the affected unit cannot
				provide information satisfactory to the Administrator on emissions during that
				period—
									(A)treatment of the
				affected unit as operating in an uncontrolled manner during the entire period
				for which the data was not available; and
									(B)calculation of
				emissions for that period as prescribed by the Administrator.
									(f)Reporting
								(1)In
				generalNot less often than quarterly, the owner or operator of
				an affected unit shall submit to the Administrator a report on the monitoring
				of emissions of mercury carried out by the owner or operator in accordance with
				the regulations promulgated under subsection (e).
								(2)AuthorizationEach
				report submitted under paragraph (1) shall be authorized by a designated
				representative of the affected unit, who shall certify the accuracy of the
				report.
								(3)Public
				reportingThe Administrator shall make available to the public,
				through 1 or more published reports and 1 or more forms of electronic media,
				data concerning the emission of mercury from each affected unit.
								(g)Excess
				emissions
								(1)Penalty
									(A)In
				generalThe owner and operator of an affected unit described in
				subparagraph (B) shall pay an excess emissions penalty determined under
				paragraph (2).
									(B)Description of
				affected unitsAn affected unit referred to in subparagraph (A)
				is an affected unit that—
										(i)for an affected
				unit demonstrating compliance at the unit level, emits mercury in excess of an
				emission limitation described in subsection (b) or (c); or
										(ii)for an affected
				unit demonstrating compliance under subsection (d), is part of an affected
				source that emits mercury in excess of the emission limitation applicable to
				the affected source.
										(2)Determination
				of excess emissions penaltyThe excess emissions penalty for
				mercury shall be an amount equal to $50,000 for each pound of mercury emitted
				in excess of the emission limitation described in subsection (b) or (c), as
				pro-rated for each fraction of a pound.
								(3)Penalty
				adjustmentFor each fiscal year, the Administrator, by
				regulation, shall adjust the penalty specified in paragraph (2) to reflect
				changes for the 12-month period ending the preceding November 30 in the
				Consumer Price Index for All Urban Consumers published by the Bureau of Labor
				Statistics of the Department of Labor.
								(h)Petition for
				extensionThe Administrator, or the appropriate agency of a State
				with a program approved under title IV, may issue for an affected unit in
				existence on the date of enactment of this title a permit that provides an
				extension of not more than 1 additional year of a deadline for compliance with
				any standard under this section, if the Administrator or agency determines the
				extension is necessary for the installation at the affected unit of an
				appropriate control technology.
							(i)Effect of
				sectionNothing in this section limits or otherwise affects the
				application of section 113, 114, 120, or 304.
							705.Carbon dioxide
				allowance trading program
							(a)Regulations
								(1)In
				generalNot later than 2
				years after the date of enactment of this title, the Administrator shall
				promulgate regulations to establish a carbon dioxide allowance trading program
				for affected units in the United States.
								(2)Requirements
									(A)Other required
				programsIn promulgating regulations pursuant to paragraph (1),
				the Administrator shall ensure that no carbon dioxide allowance is provided for
				an offset project the greenhouse gas reductions under which are effectively
				required by any other Federal, State, or local law (including regulations) or
				judicial or administrative order.
									(B)Other
				standardsIn promulgating regulations pursuant to paragraph (1),
				the Administrator shall require that—
										(i)each reduction or
				removal of greenhouse gas emissions for which an offset project receives carbon
				dioxide allowances under this section—
											(I)is not double
				counted under this or any other allowance program;
											(II)is a permanent
				reduction in greenhouse gas emissions; and
											(III)is monitored as
				the Administrator determines to be appropriate with respect to the specific
				offset project type and quantity of carbon dioxide allowances provided for the
				reduction; and
											(ii)each offset
				project shall reflect a level of performance that, with respect to emission
				reductions or a technology or practice, is significantly better than average,
				as compared with recently carried out activities or practices.
										(3)State offset
				methodsIn promulgating regulations under paragraph (1), the
				Administrator shall take into consideration offset methods developed, as of the
				date of enactment of this title, by California or any other State pursuant to
				the Regional Greenhouse Gas Initiative or a similar regulatory program with of
				comparable rigor, as determined by the Administrator.
								(b)New unit
				reserve
								(1)Establishment
									(A)In
				generalFor each of calendar years 2011 through 2020, the
				Administrator shall establish, by regulation, a reserve of carbon dioxide
				allowances to be allocated to new affected units fueled by coal that meet the
				criteria under the Climate Champions Program under section 707 for the calendar
				year.
									(B)Required
				quantityFor a calendar year described in subparagraph (A), the
				quantity of carbon dioxide allowances in the reserve established under this
				paragraph shall not exceed 5 percent of the annual tonnage limitation for
				carbon dioxide specified in section 702(d) for that calendar year.
									(2)Required
				allocationsFor each of calendar years 2011 through 2014, the
				Administrator shall allocate allowances in the reserve established under
				paragraph (1) to each of the 30 entities identified under section
				707(b)(1).
								(3)Unused carbon
				dioxide allowancesFor each calendar year, the Administrator
				shall reallocate, to all affected units, any unused carbon dioxide allowances
				from the new unit reserve established under paragraph (1) in the proportion
				that—
									(A)the number of
				carbon dioxide allowances allocated to each affected unit for the calendar
				year; bears to
									(B)the number of
				carbon dioxide allowances allocated to all affected units for the calendar
				year.
									(c)Carbon dioxide
				allocations
								(1)Allocations to
				affected units that are not new units
									(A)In
				generalNot later than 2 years after the date of enactment of
				this title, the Administrator shall allocate, to each affected unit that is not
				a new unit, a quantity of carbon dioxide allowances that is equal to the
				product obtained by multiplying—
										(i)the quantity of
				carbon dioxide allowances available for allocation under paragraph (2);
				and
										(ii)the quotient
				obtained by dividing—
											(I)the adjusted
				average heat input (measured in mmBtus), of the affected unit during any
				3-consecutive-calendar-year period during the period beginning on January 1,
				2000, and ending on December 31, 2007; and
											(II)the sum of the
				adjusted heat input quantities described in subclause (I) with respect to all
				affected units that are not new units.
											(B)Adjusted heat
				input
										(i)In
				generalThe adjusted heat input for a calendar year of an
				affected unit that begins operation before January 1, 2005, shall be equal to
				the product obtained by multiplying (using factors, emission rates, and
				categories of units determined by the Administrator)—
											(I)the heat input of
				the affected unit for the calendar year;
											(II)a factor
				reflecting the category of the affected unit, based on the types of fuels
				combusted by the affected unit during the calendar year; and
											(III)the actual
				carbon dioxide emission rate (expressed in tons of carbon dioxide emitted per
				mmBtu) that is generally applicable to that category of affected units.
											(ii)AverageThe
				average adjusted heat input of an affected unit for a 3-calendar year period
				described in subparagraph (A)(ii)(I)(bb) shall be equal to the quotient
				obtained by dividing—
											(I)the sum of the
				adjusted heat input quantities, as determined under clause (i), for each
				calendar year of the 3-calendar year period; and
											(II)3.
											(2)Quantity to be
				allocatedFor each calendar year, the quantity of carbon dioxide
				allowances allocated under paragraph (1)(A) to affected units that are not new
				units shall be equal to the difference between—
									(A)the annual
				tonnage limitation for emissions of carbon dioxide from affected units
				specified in section 702(d) for the calendar year; and
									(B)the sum
				of—
										(i)the quantity of
				carbon dioxide allowances placed in the new unit reserve established under
				subsection (b) for the calendar year; and
										(ii)the quantity of
				carbon dioxide allowances made available for auction under section 708.
										(3)Adjustment of
				allocationsIf the total quantity of carbon dioxide allowances to
				be allocated under paragraph (1) for a calendar year is more than the total
				quantity of carbon dioxide allowances available for allocation under paragraph
				(2) for the calendar year, the Administrator shall allocate to each affected
				unit a quantity of carbon dioxide allowances equal to the proportion
				that—
									(A)the quantity of
				carbon dioxide allowances to be allocated to the affected unit under paragraph
				(1) for the calendar year; bears to
									(B)the total
				quantity of carbon dioxide allowances to be allocated to all affected units
				under paragraph (1) for the calendar year.
									(4)Allocations to
				new unitsThe Administrator shall promulgate regulations to
				establish a methodology for allocating carbon dioxide allowances to new units
				from the new unit reserve under subsection (b).
								(d)Use and
				transfer of carbon dioxide allowances
								(1)Use before
				applicable calendar yearA carbon dioxide allowance may not be
				used before the calendar year for which the carbon dioxide allowance was
				allocated.
								(2)Transfer
									(A)In
				generalNotwithstanding paragraph (1), carbon dioxide allowances
				may be transferred before the calendar year for which the carbon dioxide
				allowances were allocated.
									(B)LimitationThe
				transfer of a carbon dioxide allowance shall not take effect until receipt and
				recording by the Administrator of a certification of the transfer, which is
				executed by an authorized official of the person making the transfer.
									(3)Use by persons
				to which carbon dioxide allowances are transferredAny person to
				which carbon dioxide allowances are transferred under paragraph (2)(A) may use
				the carbon dioxide allowances in the calendar year for which the carbon dioxide
				allowances were allocated, or in a subsequent calendar year, to demonstrate
				compliance with subsection (e)(1).
								(4)Permit
				requirementsAn allocation or transfer of carbon dioxide
				allowances to an affected unit shall be considered to be part of the federally
				enforceable permit of the affected unit under this Act, without a requirement
				for further review or revision of the permit.
								(e)Compliance and
				enforcement
								(1)In
				generalFor the first full calendar year beginning 4 years after
				the date of enactment of this title and each calendar year thereafter, the
				owner or operator of each affected source shall hold for the affected source
				and surrender to the Administrator a quantity of carbon dioxide allowances
				equal to the total tons of carbon dioxide emitted by each affected unit of the
				affected source during the calendar year.
								(2)Excess
				emissionsThe owner and operator of an affected source any
				affected unit of which emits carbon dioxide in excess of the carbon dioxide
				allowances held for use by the affected source for the calendar year shall
				offset, and pay an excess emissions penalty for, the excess emissions by
				surrendering to the Administrator a quantity of carbon dioxide allowances for
				the following calendar year or such other period as the Administrator may
				prescribe equal to the product obtained by multiplying—
									(A)the number of
				tons of the excess emissions; and
									(B)2.
									(3)Monitoring
				systemThe Administrator shall promulgate regulations
				requiring—
									(A)installation,
				operation, reporting, and certification of continuous emissions monitoring
				systems, or any alternative monitoring system or methodology that, as
				determined by the Administrator, provides information with the same precision,
				reliability, accessibility, and timeliness as that provided by continuous
				emission monitors, to measure the quantity of carbon dioxide emitted from each
				affected unit;
									(B)quality
				assurance, verification, and reporting of carbon dioxide emissions data at each
				affected unit; and
									(C)if continuous
				emission monitoring system data, or data from an alternative monitoring system
				approved by the Administrator, is not available for an affected unit during any
				period of a calendar year for which the data is required to be certified under
				this subsection, and if the owner or operator of the affected unit cannot
				provide information satisfactory to the Administrator on emissions during that
				period—
										(i)treatment of the
				affected unit as operating in an uncontrolled manner during the entire period
				for which the data was not available; and
										(ii)calculation of
				emissions for that period as prescribed by the Administrator.
										(4)Reporting
									(A)In
				generalNot less often than quarterly, the owner or operator of
				an affected unit shall submit to the Administrator a report on the monitoring
				of emissions of carbon dioxide carried out by the owner or operator in
				accordance with the regulations promulgated under paragraph (3).
									(B)AuthorizationEach
				report submitted under subparagraph (A) shall be authorized by the designated
				representative of the affected unit, who shall certify the accuracy of the
				report.
									(C)Public
				reportingThe Administrator shall make available to the public,
				through 1 or more published reports and 1 or more forms of electronic media,
				data concerning the emission of carbon dioxide from each affected unit.
									(f)Effect of
				sectionNothing in this section limits or otherwise affects the
				application of section 113, 114, 120, or 304.
							(g)Allowance not a
				property rightA carbon
				dioxide allowance—
								(1)is not a property
				right; and
								(2)may be terminated
				or limited by the Administrator.
								(h)No judicial
				reviewAn allocation or
				issuance of a carbon dioxide allowance by the Administrator, and the
				determination of any value used in calculating the allocation or issuance,
				shall not be subject to judicial review.
							706.Conventional
				pulverized coal facilitiesThe
				correspondence of the Office of Air Quality Planning and Standards addressing
				best available control technology requirements for proposed coal-fired power
				plant projects and dated December 13, 2005—
							(1)shall be
				considered to be inconsistent with section 169(3); and
							(2)shall be treated
				as void and of no effect as of the date of issuance of the
				correspondence.
							707.Climate
				Champions Program
							(a)EstablishmentThe Administrator shall establish a
				program, to be known as the Climate Champions Program.
							(b)Rewards;
				receipt of allowancesUnder
				the Climate Champions Program, the Administrator shall—
								(1)identify and provide such reward as the
				Administrator determines to be appropriate to each of the first 30 entities to
				complete construction of a new coal-fired electric generating unit that meets
				each applicable new source performance standard under section 102 after the
				date of enactment of this title; and
								(2)distribute to the
				30 entities identified under paragraph (1) the carbon dioxide allowances
				reserved for the entities for the calendar year under section 705(b)(2).
								708.Auction of
				carbon dioxide allowances
							(a)In
				generalNot later than 2 years after the date of enactment of
				this title, the Administrator shall promulgate regulations establishing a
				procedure for the auction of 25 percent of the quantity of carbon dioxide
				allowances available for calendar year 2011 and each calendar year
				thereafter.
							(b)Deposit of
				proceedsThe Administrator shall deposit the proceeds from each
				auction carried out pursuant to this section into a fund of the Administrator
				for use, without further appropriation, for mitigating any increase in the cost
				of electricity to electricity consumers and energy-intensive industries, as
				determined by the
				Administrator.
							.
			104.Revisions to
			 sulfur dioxide allowance program
				(a)In
			 generalTitle IV of the Clean Air
			 Act (relating to acid deposition control) (42 U.S.C. 7651 et
			 seq.) is amended by adding at the end the following:
					
						417.Revisions to
				sulfur dioxide allowance program
							(a)RegulationsNot
				later than 2 years after the date of enactment of the
				Clean Air/Climate Change Act of
				2007, the Administrator shall promulgate such revisions to the
				regulations to implement this title as the Administrator determines to be
				necessary to implement section 702(a).
							(b)Sulfur dioxide
				allocations
								(1)Allocations to
				allowance tracking system accounts
									(A)In
				generalThe Administrator shall allocate 95 percent of the
				quantity of sulfur dioxide allowances provided to achieve compliance with the
				requirement under section 702(a)(2) to accounts of the allowance tracking
				system under section 403(d) in accordance with the calculation under
				subparagraph (B).
									(B)Calculation for
				allocations
										(i)Definition of
				existing quantityIn this subparagraph, the term existing
				quantity, with respect to sulfur dioxide allowances, means, as
				determined by the Administrator in accordance with part 73 of title 40, Code of
				Federal Regulations (or successor regulations)—
											(I)for sulfur
				dioxide allowances allocated for any calendar year before calendar year 2016,
				the quantity of sulfur dioxide allowances allocated for the calendar year under
				sections 404 through 406, and recorded in an account of the allowance tracking
				system under section 403(d), as of 12:00 p.m., Eastern Standard Time, on the
				date that is 180 days after the date of enactment of the
				Clean Air/Climate Change Act of
				2007; and
											(II)for sulfur
				dioxide allowances allocated for calendar year 2016 or any calendar year
				thereafter, the quantity described in subclause (I), reduced by—
												(aa)7
				percent for calendar year 2016; and
												(bb)an
				additional 7 percent for each calendar year thereafter.
												(ii)CalculationFor
				calendar year 2015 and each calendar year thereafter, the Administrator shall
				allocate to each account of the allowance tracking system under section 403(d)
				a quantity of sulfur dioxide allowances equal to the product obtained by
				multiplying—
											(I)the total
				quantity of allowances to be allocated under subparagraph (A); and
											(II)the proportion
				that—
												(aa)the total
				existing quantity of sulfur dioxide allowances for all calendar years in the
				account; bears to
												(bb)the total
				existing quantities of sulfur dioxide allowances for all calendar years in all
				accounts.
												(2)Allocations to
				certain existing units
									(A)Definition of
				existing affected unitIn this paragraph, the term existing
				affected unit means an affected unit that—
										(i)was an affected
				unit on December 31, 2006;
										(ii)began operation
				before January 1, 2001; and
										(iii)does not
				receive any sulfur dioxide allowance for a calendar year under section 404,
				405, 406, or 410.
										(B)AllocationFor
				calendar year 2015 and each calendar year thereafter, the Administrator shall
				allocate 31/2 percent of the quantity of sulfur dioxide
				allowances provided to achieve compliance with the requirement under section
				702(a)(2) to existing affected units in accordance with the applicable
				calculation under subparagraph (C).
									(C)Calculations
										(i)Coal-fired
				existing affected unitsFor calendar year 2015 and each calendar
				year thereafter, the Administrator shall allocate to each existing affected
				unit that is a coal-fired existing affected unit a quantity of sulfur dioxide
				allowances equal to the product (expressed in tons) obtained by
				multiplying—
											(I)the total
				baseline heat input of the existing affected unit, as determined under
				paragraph (4) (expressed in mmBtus); and
											(II)0.40
				lb/mmBtu.
											(ii)Oil-fired
				existing affected unitsFor calendar year 2015 and each calendar
				year thereafter, the Administrator shall allocate to each existing affected
				unit that is an oil-fired existing affected unit a quantity of sulfur dioxide
				allowances equal to the product (expressed in tons) obtained by
				multiplying—
											(I)the total
				baseline heat input of the existing affected unit, as determined under
				paragraph (4) (expressed in mmBtus); and
											(II)0.20
				lb/mmBtu.
											(iii)Other
				existing affected unitsFor calendar year 2015 and each calendar
				year thereafter, the Administrator shall allocate to each existing affected
				unit that is not a coal-fired or oil-fired existing affected unit a quantity of
				sulfur dioxide allowances equal to the product (expressed in tons) obtained by
				multiplying—
											(I)the total
				baseline heat input of the existing affected unit, as determined under
				paragraph (4) (expressed in mmBtus); and
											(II)0.05
				lb/mmBtu.
											(D)Adjustment of
				allocationsIf the total quantity of sulfur dioxide allowances to
				be allocated under subparagraph (C) for a calendar year is more than the total
				quantity of sulfur dioxide allowances available for allocation under
				subparagraph (B) for the calendar year, the Administrator shall allocate to
				each existing affected unit a quantity of sulfur dioxide allowances equal to
				the product obtained by multiplying—
										(i)the quantity of
				sulfur dioxide allowances to be allocated to the existing affected unit under
				subparagraph (C) for the calendar year; and
										(ii)the proportion
				that—
											(I)the quantity of
				sulfur dioxide allowances to be allocated to the existing affected unit under
				subparagraph (C) for the calendar year; bears to
											(II)the total
				quantity of sulfur dioxide allowances to be allocated to all existing affected
				units under subparagraph (C) for the calendar year.
											(E)Excess supply
				of sulfur dioxide allowancesAny sulfur dioxide allowance that is
				available for allocation under subparagraph (B) for a calendar year, but that
				is not allocated for the calendar year under subparagraph (C), shall be
				allocated in accordance with paragraph (3).
									(3)Allocation to
				certain new units
									(A)Definition of
				new affected unitIn this paragraph, the term new affected
				unit means an affected unit that—
										(i)was an affected
				unit on December 31, 2006;
										(ii)began operation
				during the period beginning on January 1, 2001, and ending on December 31,
				2006; and
										(iii)does not
				receive any sulfur dioxide allowance for a calendar year under section 404,
				405, 406, or 410.
										(B)AllocationFor
				calendar year 2015 and each calendar year thereafter, the Administrator shall
				allocate 11/2 percent of the quantity of sulfur dioxide
				allowances provided to achieve compliance with the requirement under section
				702(a)(2) to new affected units in accordance with the applicable calculation
				under subparagraph (C).
									(C)Calculations
										(i)Coal-fired and
				oil-fired new affected unitsFor calendar year 2015 and each
				calendar year thereafter, the Administrator shall allocate to each new affected
				unit that is a coal-fired or oil-fired new affected unit a quantity of sulfur
				dioxide allowances equal to the product (expressed in tons) obtained by
				multiplying—
											(I)the total
				baseline heat input of the new affected unit, as determined under paragraph (4)
				(expressed in mmBtus); and
											(II)0.19
				lb/mmBtu.
											(ii)Other new
				affected unitsFor calendar year 2015 and each calendar year
				thereafter, the Administrator shall allocate to each new affected unit that is
				not a coal-fired or oil-fired new affected unit a quantity of sulfur dioxide
				allowances equal to the product (expressed in tons) obtained by
				multiplying—
											(I)the total
				baseline heat input of the new affected unit, as determined under paragraph (4)
				(expressed in mmBtus); and
											(II)0.02
				lb/mmBtu.
											(D)Adjustment of
				allocationsIf the total quantity of sulfur dioxide allowances to
				be allocated under subparagraph (C) for a calendar year is more than the total
				quantity of sulfur dioxide allowances available for allocation under
				subparagraph (B) for the calendar year, the Administrator shall allocate to
				each new affected unit a quantity of sulfur dioxide allowances equal to the
				product obtained by multiplying—
										(i)the quantity of
				sulfur dioxide allowances to be allocated to the new affected unit under
				subparagraph (C) for the calendar year; and
										(ii)the proportion
				that—
											(I)the quantity of
				sulfur dioxide allowances to be allocated to the new affected unit under
				subparagraph (C) for the calendar year; bears to
											(II)the total
				quantity of sulfur dioxide allowances to be allocated to all new affected units
				under subparagraph (C) for the calendar year.
											(E)Use of other
				excess sulfur dioxide allowancesThe Administrator shall allocate
				to new affected units any excess allowance provided pursuant to paragraph
				(2)(E) in accordance with subparagraphs (C) and (D).
									(F)Remaining
				sulfur dioxide allowancesThe Administrator shall allocate, on a
				pro rata basis in accordance with paragraphs (1) and (2), any sulfur dioxide
				allowance that is available for allocation, but that is not allocated, for a
				calendar year under subparagraph (C) to—
										(i)appropriate
				accounts of the allowance tracking system under section 403(d); and
										(ii)existing
				affected units (as defined in paragraph (2)(A)).
										(4)Determination
				of baseline heat inputFor purposes of calculations under
				paragraphs (2)(C) and (3)(C), the baseline heat input of an existing affected
				unit (as defined in paragraph (2)(A)) or a new affected unit (as defined in
				paragraph (3)(A)) shall be equal to the quotient obtained by dividing—
									(A)the sum of the
				heat input of the affected unit for each of calendar years 2005 through 2007;
				by
									(B)3.
									(5)Withdrawal of
				allowancesAfter completing the allocations of sulfur dioxide
				allowances under paragraphs (1), (2), and (3), the Administrator shall withdraw
				from each compliance account and general account in the allowance tracking
				system under section 403(d), and from the special allowance reserve under
				section 416, all sulfur dioxide allowances allocated or deposited for calendar
				year 2015 or any calendar year thereafter.
								(6)Timing of
				allocationsThe Administrator shall carry out each allocation of
				sulfur dioxide allowances required under this subsection for calendar year 2015
				or any calendar year thereafter by not later than December 31, 2011.
								(7)No judicial
				reviewAn allocation of sulfur dioxide allowances by the
				Administrator under this subsection, and the determination of a value used in
				calculating such an allocation, shall not be subject to judicial
				review.
								.
				(b)DefinitionsSection
			 402 of the Clean Air Act (relating to acid deposition control) (42 U.S.C.
			 7651a) is amended—
					(1)by striking
			 paragraph (2) and inserting the following:
						
							(2)Affected
				unit
								(A)In
				generalThe term affected unit means—
									(i)for a calendar
				year before calendar year 2015, a unit that is subject to emission reduction
				requirements or limitations under section 404, 405, 406, 409, or 410;
				and
									(ii)subject to
				subparagraph (B), for calendar year 2015 and each calendar year thereafter, a
				fossil fuel-fired electric generating unit that, on or after January 1, 1985,
				served a generator with a nameplate capacity greater than 25 megawatts
				producing electricity for sale.
									(B)ExclusionFor
				purposes of subparagraph (A)(ii), the term affected unit does not
				include a unit that—
									(i)cogenerates steam
				and electricity; but
									(ii)is not a
				cogeneration unit.
									(C)Related
				definitionsFor purposes of this paragraph, the terms
				cogeneration unit, fossil fuel-fired, and
				unit have the meanings given the terms in section
				701.
								;
				and
					(2)by striking paragraph (3) and inserting the
			 following:
						
							(3)Allowance
								(A)In
				generalNotwithstanding any other provision of this title, the
				term allowance or sulfur dioxide allowance
				means—
									(i)except as
				provided in clause (ii), an authorization allocated by the Administrator under
				this title to an affected unit to emit, during or after a specified calendar
				year, a quantity of sulfur dioxide emissions equal to 1 ton of sulfur dioxide;
				and
									(ii)with respect to
				a sulfur dioxide allowance allocated to a unit in a CAIR State for any of
				calendar years 2010 through 2014, an authorization allocated by the
				Administrator under this title, or under CAIR, to a unit to emit, during or
				after the applicable calendar year, a quantity of sulfur dioxide emissions
				equal to 1/2 ton of sulfur dioxide.
									(B)Related
				definitionsFor purposes of subparagraph (A), the terms
				CAIR and CAIR State have the meanings given the terms
				in section
				701.
								.
					(c)Compliance
					(1)ProhibitionSection
			 403(g) of the Clean Air Act (relating to acid deposition control) (42 U.S.C.
			 7651b(g)) is amended by striking the second sentence and inserting the
			 following: It shall be unlawful for the affected units of any affected
			 source to emit sulfur dioxide during a calendar year in excess of the tons of
			 sulfur dioxide emissions authorized by the allowances held by the owner or
			 operator of the affected source for the affected source for the calendar
			 year..
					(2)Permits and
			 compliance plansSection 408 of the Clean Air Act (relating to
			 acid deposition control) (42 U.S.C. 7651g) is amended—
						(A)in subsection
			 (a), by striking paragraph (1) and inserting the following:
							
								(1)annual emissions
				of sulfur dioxide in excess of the tons of sulfur dioxide emissions authorized
				by the allowances held by the owner or operator, or the designated
				representative of an owner or operator, of the affected source for the affected
				source for the calendar year,
								;
				and
						(B)in subsection
			 (b), in the fourth sentence, by striking to emit not less than the total
			 annual emissions of the unit and inserting authorizing tons of
			 emissions not less than the total annual emissions of the unit.
						(d)Excess
			 emissionsSection 411 of the
			 Clean Air Act (relating to acid deposition control) (42 U.S.C. 7651j) is
			 amended by striking subsection (e) and inserting the following:
					
						(e)Excess
				emissions of sulfur dioxide
							(1)Penalty
								(A)In
				generalNotwithstanding subsections (a), (b), and (c), the owner
				and operator of an affected source the affected units of which emit, during
				calendar year 2007 or any calendar year thereafter, sulfur dioxide in excess of
				the tons of sulfur dioxide emissions authorized by the allowances held for use
				by the affected source for that calendar year shall offset, and pay an excess
				emissions penalty for, the excess emissions by surrendering to the
				Administrator a quantity of sulfur dioxide allowances for the following
				calendar year, or such earlier period as the Administrator may prescribe,
				authorizing a number of tons of sulfur dioxide emissions equal to the product
				obtained by multiplying—
									(i)subject to
				subparagraph (B), the number of tons of the excess emissions; and
									(ii)2.
									(B)Treatment of
				certain quantities of emissionsFor purposes of subparagraph
				(A)(i), a quantity of excess emissions equal to less than 1 ton shall be
				considered to be a quantity of excess emissions equal to 1 ton.
								(2)Treatment of
				penaltyAn offset and penalty imposed under paragraph (1) shall
				be in lieu of any offset and penalty required under subsection (a), (b), or (c)
				with respect to sulfur dioxide emissions.
							(f)Savings
				provisionNothing in this section limits or otherwise affects the
				application of section 113, 114, 120, or
				304.
						.
				(e)Technical
			 amendments
					(1)Title IV of the
			 Clean Air Act (relating to noise
			 pollution) (42
			 U.S.C. 7641 et seq.)—
						(A)is amended by
			 redesignating sections 401 through 403 as sections 801 through 803,
			 respectively; and
						(B)is redesignated
			 as title VIII and moved to appear at the end of that Act.
						(2)The table of
			 contents for title IV of the Clean Air
			 Act (relating to acid deposition control) (42 U.S.C. prec. 7651) is
			 amended by adding at the end the following:
						
							
								Sec. 417. Revisions to sulfur dioxide
				allowance
				program.
							
							.
					105.Air quality
			 forecasts and warnings
				(a)Requirement for
			 forecasts and warningsThe Secretary of Commerce, acting through
			 the Administrator of the National Oceanic and Atmospheric Administration, in
			 cooperation with the Administrator of the Environmental Protection Agency,
			 shall issue air quality forecasts and air quality warnings as part of the
			 mission of the Department of Commerce.
				(b)Regional
			 warningsIn carrying out subsection (a), the Secretary of
			 Commerce shall establish within the National Oceanic and Atmospheric
			 Administration a program to provide region-oriented forecasts and warnings
			 regarding air quality for each of the following regions of the United
			 States:
					(1)The Northeast,
			 composed of Connecticut, Maine, Massachusetts, New Hampshire, New York, Rhode
			 Island, and Vermont.
					(2)The Mid-Atlantic,
			 composed of Delaware, the District of Columbia, Maryland, New Jersey,
			 Pennsylvania, Virginia, and West Virginia.
					(3)The Southeast,
			 composed of Alabama, Florida, Georgia, North Carolina, and South
			 Carolina.
					(4)The South,
			 composed of Arkansas, Louisiana, Mississippi, Oklahoma, Tennessee, and
			 Texas.
					(5)The Midwest,
			 composed of Illinois, Indiana, Iowa, Kentucky, Michigan, Minnesota, Missouri,
			 Ohio, and Wisconsin.
					(6)The High Plains,
			 composed of Kansas, Nebraska, North Dakota, and South Dakota.
					(7)The Northwest,
			 composed of Idaho, Montana, Oregon, Washington, and Wyoming.
					(8)The Southwest,
			 composed of Arizona, California, Colorado, New Mexico, Nevada, and Utah.
					(9)Alaska.
					(10)Hawaii.
					(c)Priority
			 areaIn establishing the program described in subsection (a), the
			 Secretary of Commerce and the Administrator shall identify and expand, to the
			 maximum extent practicable, Federal air quality forecast and warning programs
			 in effect as of the date of establishment of the program.
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
				106.Relationship
			 to other law
				(a)Regulation of
			 hazardous air pollutantsSection 112(n)(1) of the Clean Air Act
			 (42 U.S.C. 7412(n)(1)) is amended by striking subparagraph (A) and inserting
			 the following:
					
						(A)Regulations
							(i)In
				generalNot later than 18 months after the date of enactment of
				the Clean Air/Climate Change Act of
				2007, the Administrator shall promulgate regulations under this
				section limiting the emission from electric utility steam generating units of
				hazardous air pollutants, other than mercury, as the Administrator determines
				to be appropriate and necessary in accordance with the standards under this
				section, including subsections (b)(2) and (f).
							(ii)RequirementsThe
				regulations under clause (i) shall—
								(I)require
				compliance with applicable standards as expeditiously as practicable, but not
				later than 3 years after the effective date of the regulations; and
								(II)be in accordance
				with other applicable requirements under this section.
								(iii)Effective
				dateThe regulations under clause (i) shall be effective on the
				date of promulgation of the
				regulations.
							.
				(b)Safe Drinking
			 Water ActSection 1412(b) of the Safe Drinking Water Act (42
			 U.S.C. 300g–1(b)) is amended by adding at the end the following:
					
						(16)Carbon
				dioxideNot later than 2 years after the date of enactment of the
				Clean Air/Climate Change Act of
				2007, the Administrator shall promulgate regulations establishing
				standards for underground injection of carbon dioxide in a manner that protects
				human health and the
				environment.
						.
				(c)No effect on
			 other Federal and State requirementsExcept as otherwise
			 specifically provided in this Act, nothing in this Act or an amendment made by
			 this Act—
					(1)affects any
			 permitting, monitoring, or enforcement obligation of the Administrator of the
			 Environmental Protection Agency under the Clean
			 Air Act (42 U.S.C. 7401 et seq.) or any
			 remedy provided under that Act;
					(2)affects any
			 requirement applicable to, or liability of, an electric generating unit under
			 that Act;
					(3)requires a change
			 in, affects, or limits any State law that regulates electric utility rates or
			 charges, including prudence review under State law; or
					(4)precludes a State
			 or political subdivision of a State from adopting and enforcing any requirement
			 for the control or abatement of air pollution, except that a State or political
			 subdivision may not adopt or enforce any emission standard or limitation that
			 is less stringent than the requirements imposed under that Act.
					IIGreenhouse gas
			 offsets
			201.Greenhouse gas
			 offsetsThe
			 Clean Air Act (42 U.S.C. 7401 et
			 seq.) (as amended by section 101) is amended by adding at the end the
			 following:
				
					VIIIGreenhouse gas
				offsets
						
							TITLE VIII—Greenhouse gas offsets
							Sec. 801. Definitions.
							Sec. 802. General requirements.
							Sec. 803. Standards for offset allowances.
						
						801.DefinitionsIn this title:
							(1)AllowanceThe
				term allowance means—
								(A)a carbon dioxide
				allowance, as defined in section 701; and
								(B)an offset
				allowance.
								(2)Anaerobic
				digester
								(A)In
				generalThe term anaerobic digester means a device
				that promotes the decomposition of organic material to simple organic and
				gaseous biogas products, usually by collecting the material under controlled
				temperature and volume.
								(B)InclusionThe
				term anaerobic digester includes a biogas recovery system.
								(3)Anaerobic
				storageThe term anaerobic storage means storage of
				organic material in an oxygen-free environment or under oxygen-free conditions,
				including by using holding tanks, ponds, or lagoons.
							(4)ANSIThe
				term ANSI means the American National Standards Institute.
							(5)ASHRAEThe
				term ASHRAE means the American Society of Heating, Refrigerating
				and Air Conditioning Engineers.
							(6)BiogasThe
				term biogas means a gas—
								(A)the principal
				components of which are methane and carbon dioxide; and
								(B)that results from
				the decomposition of organic matter under anaerobic conditions.
								(7)BoilerThe
				term boiler means a self-contained, low-pressure appliance for
				supplying heat in the form of steam or hot water to a residential building or
				commercial building.
							(8)Commercial
				buildingThe term commercial building means a
				building to which ANSI/ASHRAE/IESNA Standard 90.1 applies.
							(9)Eligible
				biomassThe term eligible biomass includes
				sustainable harvested woody or herbaceous fuel sources that are available on a
				renewable or recurring basis (excluding old-growth timber), as determined by
				the Administrator, including—
								(A)dedicated energy
				crops and trees;
								(B)agricultural food
				and feed crop residues;
								(C)aquatic
				plants;
								(D)unadulterated
				wood and wood residues;
								(E)animal
				wastes;
								(F)other clean
				organic wastes not mixed with other solid wastes;
								(G)biogas;
				and
								(H)other neat liquid
				biofuels derived from any fuel source described in subparagraphs (A) through
				(G).
								(10)Energy
				conservation measureThe term energy conservation
				measure means an activity the purpose of which is to increase the energy
				efficiency of a building or to improve the management of energy demand,
				including through—
								(A)physical changes
				to equipment;
								(B)modifications to
				the building;
								(C)revisions of
				operating and maintenance procedures;
								(D)software changes;
				and
								(E)new methods of
				training or managing users of the building or operations and maintenance
				staff.
								(11)Energy
				performanceThe term energy performance means the
				relative energy efficiency of a building, building equipment, or building
				component, measured based on—
								(A)for a building,
				the quantity of energy required to provide building services; and
								(B)for building
				equipment and components, the impact of equipment or components on energy
				usage.
								(12)Forested
				conditionThe term forested condition, with respect
				to land, means land—
								(A)the area of which
				is at least 1 acre, with strips of forest at least 120 feet wide, measured
				stem-to-stem from the outer-most edge, for a continuous length of at least 363
				feet; and
								(B)(i)at least 10 percent of
				the area of which is stocked by trees of any size, or has been at least
				10-percent stocked by trees at any time, and that is not subject to any
				nonforest-related use that prevents normal tree regeneration and succession,
				such as regular mowing, intensive grazing, or recreation activities; or
									(ii)for any western woodland species
				for which the stocking described in clause (i) cannot be determined, at least 5
				percent of which has a crown cover of trees of any size, or has had at least
				5-percent cover at any time, and that is not subject to any nonforest-related
				use that prevents normal tree regeneration and succession, such as regular
				mowing, intensive grazing, or recreation activities.
									(13)FurnaceThe
				term furnace means a self-contained, indirect-fired appliance
				that—
								(A)supplies heated
				air to a residential building or commercial building through ducts to
				conditioned spaces; and
								(B)has a heat input
				rate of less than 225,000 Btu per hour.
								(14)HVAC
				system
								(A)In
				generalThe term HVAC system means any system or
				combination of systems that provides, collectively or individually, heating,
				ventilation, or air conditioning to a building.
								(B)InclusionsThe
				term HVAC system includes equipment, distribution networks, and
				terminals for a system described in subparagraph (A).
								(15)IESNAThe
				term IESNA means the Illuminating Engineering Society of North
				America.
							(16)Market
				penetration rateThe term market penetration rate
				means, as determined by the Administrator, the rate of diffusion of a
				technology, product, or practice in a defined market, expressed as—
								(A)a percentage of
				annual sales of the technology, product, or practice; or
								(B)a percentage of
				existing installed stock—
									(i)for a product or
				category of products; or
									(ii)that uses a
				technology, product, or practice.
									(17)Offset
				allowanceThe term offset allowance means an
				allowance awarded under this title for—
								(A)each
				sequestration of, reduction in, or prevention of, 1 ton of carbon dioxide or
				carbon dioxide-equivalent emissions, as determined by the Administrator;
				or
								(B)an eligible
				emission credit retirement under section 802(a).
								(18)Offset
				projectThe term offset project means a project
				that—
								(A)provides for a
				reduction in greenhouse gases or greenhouse gas emissions through—
									(i)the capture and
				destruction of methane from a landfill;
									(ii)a reduction in
				emissions of sulfur hexafluoride;
									(iii)the
				sequestration of carbon through afforestation;
									(iv)a reduction or
				avoidance of carbon dioxide emissions from natural gas, oil, or propane end-use
				combustion through end-use energy efficiency; or
									(v)the prevention of
				methane emissions through the use of agricultural manure management
				operations;
									(B)is carried out in
				any State or other United States jurisdiction pursuant to a memorandum of
				understanding between the project sponsor and the Administrator; and
								(C)begins operation
				on or after the date of enactment of this title.
								(19)Residential
				buildingThe term residential building means a
				low-rise building (including a single family home, a multifamily structure of 3
				stories or less above grade, and a manufactured modular or mobile home) to
				which ANSI/ASHRAE/IESNA Standard 90.1 does not apply.
							(20)RESNETThe
				term RESNET means the Residential Energy Services Network.
							(21)SF6-containing
				operating equipmentThe term
				SF6-containing operating equipment means
				any equipment that—
								(A)is used for the
				transmission or distribution of electricity; and
								(B)contains sulfur
				hexafluoride.
								(22)Total
				solidsThe term total solids means the content of
				solid materials in a given sample, including suspended solids, dissolved
				solids, and suspended volatile solids.
							(23)Transmission
				or distribution entity
								(A)In
				generalThe term transmission or distribution entity
				means an entity that transmits or distributes electricity from an electric
				generator to the electrical load of a customer.
								(B)InclusionsThe
				term transmission or distribution entity includes all related
				assets and equipment of an entity described in subparagraph (A) that are
				located within the service area of the entity, as defined by the applicable
				State regulatory agency.
								(24)VerificationThe
				term verification means any activity conducted by a project
				sponsor to ensure the adequacy and consistency of a component of an offset
				project, including monitoring and reporting to the Administrator on any
				violation of this title.
							(25)UNFCCCThe
				term UNFCCC means the United Nations Framework Convention on
				Climate Change, done at New York on May 9, 1992.
							(26)Volatile
				solidsThe term volatile solids means the fraction
				of total solids of a given sample that is comprised primarily of organic
				matter.
							802.General
				requirements
							(a)Eligible carbon
				dioxide emission offset projects and eligible emission credit
				retirementsSubject to subsection (c) and in accordance with the
				calculations and other requirements of section 803, the Administrator may award
				offset allowances to the sponsor of any offset project or eligible emission
				credit retirement if the sponsor has met all applicable requirements of this
				title.
							(b)Project
				sponsorAny person may act as the sponsor of an offset project or
				eligible emission credit retirement if the person meets all the requirements
				established by the Administrator.
							(c)Requirements
				for the award of offset allowancesExcept as provided in section
				803, with respect to the awarding of offset allowances under this
				section—
								(1)an offset
				allowance may not be awarded for an offset project that is required to be
				carried out pursuant to any Federal, State, or local law (including a
				regulation), other than this Act, or administrative or judicial order;
								(2)offset allowances
				shall not be awarded to an offset project that includes an electric generation
				component; and
								(3)an offset
				allowance shall not be awarded to an offset project that is awarded credits or
				allowances under any other mandatory or voluntary greenhouse gas program, as
				determined by the Administrator.
								(d)Offset project
				auditThe sponsor of an offset project shall provide to the
				Administrator (or a designee) access to the physical location at which the
				offset project is carried out to ensure compliance with this title.
							(e)Ineligibility
				because of noncomplianceIf the Administrator determines that an
				offset project or sponsor of an offset project has not complied, or is not in
				compliance, with this title, the Administrator may—
								(1)revoke and retire
				any offset allowances in the account of the sponsor of the offset project;
				and
								(2)revoke any other
				approvals issued by the Administrator with respect to the offset
				project.
								(f)Regulations
								(1)In
				generalNot later than 2 years after the date of enactment of
				this title, the Administrator shall promulgate regulations to carry out this
				title.
								(2)Interaction
				with Department of Agriculture
									(A)In
				generalExcept as provided in subparagraph (B), the Administrator
				shall promulgate all regulations relating to greenhouse gas offsets under this
				title.
									(B)OffsetsThe
				Administrator, in consultation with the Secretary of Agriculture, shall
				promulgate regulations, in accordance with the requirements of this title,
				relating to greenhouse gas offsets produced by agricultural sequestration
				practices.
									(3)Additional
				project typesIn promulgating regulations pursuant to this
				subsection, the Administrator shall establish requirements, in accordance with
				the requirements of this title, relating to types of greenhouse gas offset
				projects not otherwise addressed under this title.
								803.Standards for
				offset allowances
							(a)Landfill
				methane capture and destruction offset projects
								(1)In
				generalAn offset project for the capture and destruction of
				methane shall be eligible to receive allowances under this title if the offset
				project—
									(A)captures and
				destroys methane from a landfill that is not subject to—
										(i)the regulations
				entitled Standards of Performance for New Stationary Sources; Municipal
				Solid Waste Landfills under subpart www of part 60 of title 40, Code of
				Federal Regulations (or successor regulations); or
										(ii)any other
				relevant Federal regulations, including emissions guidelines for municipal
				solid waste landfills under—
											(I)subpart cc of
				part 60 of that title; or
											(II)subpart aaaa of
				part 63 of that title; and
											(B)meets the
				requirements of this subsection.
									(2)RequirementTo
				be eligible to receive an allowance under this subsection, an offset project
				described in paragraph (1) shall use a landfill gas collection system that
				provides for continuous metering and data computation of—
									(A)the landfill gas
				volumetric flow rate; and
									(B)methane
				concentration.
									(3)Emissions
				calculations
									(A)Emissions
				baseline
										(i)In
				generalThe emissions baseline of an offset project that receives
				allowances under this subsection shall be the potential fugitive landfill
				emissions of methane (measured in tons of carbon dioxide equivalent), as
				calculated based on the quantity of methane collected and metered for thermal
				destruction as part of the offset project in accordance with the following
				formula: Emissions (tons of carbon dioxide equivalent) = (V × M × (1–OX) ×
				GWP)/2000.
										(ii)AbbreviationsIn
				the formula contained in clause (i)—
											(I)V
				represents the volume of methane collected (expressed in cubic feet);
											(II)M
				represents the mass of methane per cubic foot (with a default value of 0.04246
				pounds per cubic foot at 1 atmosphere and 20 °C);
											(III)OX
				represents the oxidation factor, which is the estimated portion of collected
				methane that would have oxidized to carbon dioxide if not collected (with a
				default value of 0.10); and
											(IV)GWP
				represents the carbon dioxide-equivalent global warming potential of methane
				(with a default value of 23).
											(B)Emissions
				reductions
										(i)In
				generalThe emissions reductions of an offset project under this
				subsection shall be the potential fugitive landfill emissions of methane
				(measured in tons of carbon dioxide equivalent) that would have occurred if
				metered methane collected from the landfill for thermal destruction as part of
				the offset project was not collected and destroyed, as calculated in accordance
				with the following formula: Emissions reductions (tons of carbon dioxide
				equivalent) = (V × M × (1–OX) × Cef × GWP)/2000.
										(ii)AbbreviationsIn
				the formula contained in clause (i)—
											(I)V
				represents the volume of methane collected (expressed in cubic feet);
											(II)M
				represents the mass of methane pre cubic foot (with a default value of 0.04246
				pounds per cubic foot at 1 atmosphere and 20 °C);
											(III)OX
				represents the oxidation factor, which is the estimated portion of collected
				methane that would have oxidized to carbon dioxide if not collected (with a
				default value of 0.10);
											(IV)Cef
				represents the combustion efficiency of methane control technology (with a
				default value of 0.98); and
											(V)GWP
				represents the carbon dioxide-equivalent global warming potential of methane
				(with a default value of 23).
											(4)Monitoring and
				verificationNot less frequently than once each year, the sponsor
				of an offset project that receives an allowance under this subsection shall
				submit to the Administrator a monitoring and verification report,
				including—
									(A)data relating to
				monthly volumetric flow rate and methane concentration of the offset project,
				including documentation that the methane was actually supplied to an applicable
				combustion source; and
									(B)verification of
				landfill gas methane composition through landfill gas sampling and independent
				laboratory analysis using applicable laboratory test methods of the
				Environmental Protection Agency.
									(b)Sulfur
				hexafluoride offset projects
								(1)In
				generalAn offset project to prevent, through capture and
				storage, recycling, or destruction, the emission into the atmosphere of sulfur
				hexafluoride from equipment in the electricity transmission and distribution
				sector shall be eligible to receive allowances under this title.
								(2)Requirements
									(A)In
				generalTo be eligible to receive an allowance under this
				subsection, an offset project described in paragraph (1) shall include
				incremental action beyond action taken with respect to the offset project
				during the calendar year preceding the year in which an application is
				submitted (referred to in this subsection as the baseline year) to
				achieve a reduction in sulfur hexafluoride emissions, in accordance with the
				guidance under—
										(i)the International
				Electrotechnical Commission document numbered 1634 and entitled
				High-voltage switchgear and control gear—Use and handling of sulfur
				hexafluoride (SF6) in high-voltage switchgear and
				control gear (CEI/IEC 1634, 1995–04); and
										(ii)the Electric
				Power Research Institute document entitled Practical Guide to
				SF6 Handling Practices (TR–113933, 2002).
										(B)Entity-wide
				emissions rates
										(i)Calculation
											(I)In
				generalThe entity-wide sulfur hexafluoride emissions rate of an
				offset project, measured as a percentage, shall be calculated in accordance
				with the following formula: SF6 emissions rate (%) =
				(total SF6 emissions for reporting year)/(total
				SF6 nameplate capacity at end of reporting year).
											(II)DescriptionIn
				the formula contained in subclause (I), SF6
				nameplate capacity means the capacity of all
				SF6-containing operating equipment owned or operated as
				part of the offset project, measured at the full and proper
				SF6-charge of that equipment, rather than the actual
				charge of the equipment, which may reflect leakage.
											(ii)Requirement
											(I)In
				generalSubject to subclauses (II) and (III) and except as
				provided in clause (iii), to be eligible to receive allowances under this
				subsection, the entity-wide emissions rate for the baseline year of an offset
				project shall be lower than the applicable emissions rate contained in the
				following table:
												
													Emissions Rates by Region
													
														
															RegionEmissions rate
															
														
														
															A9.68%
															
															B5.22%
															
															C9.68%
															
															D5.77%
															
															E3.65%
															
															National9.68%
															
														
													
												
											(II)Adjustment
												(aa)FindingCongress
				finds that the emissions rates contained in the table under subclause (I) are
				based on weighted average emissions rates for calendar year 2004 for the
				Environmental Protection Agency sulfur hexafluoride partnership utilities in
				each region.
												(bb)DeterminationIf
				the Administrator determines that an emissions rate contained in the table
				under subclause (I) for any region is in error and is higher than the national
				weighted average emissions rate, the national emissions rate contained in that
				table shall apply with respect to the region.
												(III)Region
				descriptionsFor purposes of the table under in subclause
				(I)—
												(aa)Region A is
				comprised of the States of Connecticut, Delaware, Maine, Massachusetts, New
				Jersey, New York, New Hampshire, Pennsylvania, Rhode Island, and
				Vermont;
												(bb)Region B is
				comprised of the States of Alabama, Florida, Georgia, Kentucky, Maryland,
				Mississippi, North Carolina, South Carolina, Tennessee, Virginia, West
				Virginia, and the District of Columbia;
												(cc)Region C is
				comprised of the States of Colorado, Illinois, Indiana, Michigan, Minnesota,
				Montana, North Dakota, Ohio, South Dakota, Utah, Wisconsin, and Wyoming;
												(dd)Region D is
				comprised of the States of Arkansas, Iowa, Kansas, Louisiana, Missouri,
				Nebraska, New Mexico, Oklahoma, and Texas; and
												(ee)Region E is
				comprised of the States of Alaska, Arizona, California, Hawaii, Idaho, Nevada,
				Oregon, and Washington.
												(iii)ExceptionNotwithstanding
				clause (ii), an offset project shall be eligible to receive allowances under
				this subsection regardless of the entity-wide emissions rate for the baseline
				year of the offset project if the sponsor of the offset project demonstrates to
				the satisfaction of the Administrator that each of the following conditions is
				met:
											(I)The offset
				project is being carried out at a transmission or distribution entity the
				service area of which is predominantly urban.
											(II)The optimal
				management of sulfur hexafluoride is prevented by at least 2 of the following
				factors:
												(aa)The transmission
				or distribution entity for which the offset project is being carried out is
				comprised of older-than-average installed transmission or distribution
				equipment compared to the national average age of the equipment.
												(bb)A
				majority of the electricity load of the transmission or distribution entity for
				which the offset project is being carried out is served by equipment that is
				located underground, precluding management of sulfur hexafluoride emissions
				through regular ongoing maintenance.
												(cc)The transmission
				or distribution entity for which the offset project is being carried out is
				unable to remove a substantial portion of equipment from service because doing
				so would impair system reliability.
												(dd)The required
				equipment purpose or design for a substantial portion of the equipment of the
				transmission or distribution entity for which the offset project is being
				carried out results in inherently leak-prone equipment.
												(3)Emissions
				calculations
									(A)In
				generalTo be eligible to receive allowances under this
				subsection, the sponsor of an offset project shall submit to the Administrator
				an annual report describing the sulfur hexafluoride emissions of the offset
				project (including such supporting documentation as the Administrator
				determines to be appropriate), calculated in accordance with this
				paragraph.
									(B)Determination
				of baseline emissions
										(i)In
				generalThe baseline sulfur hexafluoride emissions of an offset
				project that receives an allowance under this subsection shall be determined
				based on the sulfur hexafluoride emissions emitted by the transmission or
				distribution entity for the baseline year of the offset project.
										(ii)LimitationThe
				baseline year for an offset project an application of which is submitted before
				January 1, 2009, shall be not earlier than 2005.
										(iii)MonitoringThe
				sponsor of an offset project that receives an allowance under this subsection
				shall systematically track and account for all uses of sulfur hexafluoride by
				the transmission or distribution entity for which the offset project is being
				carried out to determine entity-wide emissions of sulfur hexafluoride,
				including monitoring all electric transmission and distribution assets and all
				SF6-containing operating equipment owned or operated by
				the transmission or distribution entity.
										(C)Mass balance
				method
										(i)In
				generalFor purposes of this paragraph, the sulfur hexafluoride
				emissions of an offset project for a calendar year shall be determined based on
				the following mass balance formula: SF6 emissions (lbs)
				= (SF6 change in inventory) +
				(SF6 purchases and acquisitions) –
				(SF6 sales and disbursements) – (change in total
				SF6 nameplate capacity of equipment).
										(ii)DescriptionIn
				the formula contained in clause (i)—
											(I)SF6
				change in inventory means the difference between, with respect to the
				applicable offset project—
												(aa)the quantity of
				sulfur hexafluoride gas in storage (including gas held in cylinders and gas
				carts, but not including gas held in SF6-containing
				operating equipment) on January 1 of the applicable calendar year; and
												(bb)the quantity of
				sulfur hexafluoride gas in storage on December 31 of the applicable calendar
				year;
												(II)SF6
				purchases and acquisitions means the total quantity of sulfur
				hexafluoride gas acquired from other entities during the applicable calendar
				year, as contained in storage containers or
				SF6-containing operating equipment;
											(III)SF6
				sales and disbursements means the total quantity of sulfur hexafluoride
				gas sold or otherwise distributed to other entities during the applicable
				calendar year, as contained in storage containers or
				SF6-containing operating equipment; and
											(IV)change in
				total SF6 nameplate capacity of equipment
				(measured at the full and proper SF6-charge of that
				equipment, rather than the actual charge of the equipment, which may reflect
				leakage), means the net change in the total volume of
				SF6-containing operating equipment during the applicable
				calendar year, equal to the difference between—
												(aa)the total volume
				of SF6-containing operating equipment obtained during
				the applicable calendar year; and
												(bb)the total volume
				of SF6-containing operating equipment retired during the
				applicable calendar year.
												(D)Emissions
										(i)In
				generalThe sulfur hexafluoride emissions of an offset project
				for a calendar year shall be calculated in accordance with the following
				formula: Emissions (tons of carbon dioxide equivalent) =
				[(Viby – Viey) +
				(PApsd + PAe +
				PArre) – (SDop +
				SDrs + SDdf +
				SDsor) – (CNPne –
				CNPrse)] × GWP/2000.
										(ii)DescriptionIn
				the formula contained in clause (i), in which each sulfur hexafluoride value
				shall be expressed in pounds—
											(I)Viby
				represents the sulfur hexafluoride inventory of the offset project in
				cylinders, gas carts, and other storage containers (not including
				SF6-containing operating equipment) on January 1 of the
				applicable calendar year;
											(II)Viey
				represents the sulfur hexafluoride inventory of the offset project in
				cylinders, gas carts, and other storage containers (not including
				SF6-containing operating equipment) on December 31 of
				the applicable calendar year;
											(III)PApsd
				represents the quantity of sulfur hexafluoride purchased from suppliers and
				distributors in cylinders for the offset project during the applicable calendar
				year;
											(IV)PAe
				represents the quantity of sulfur hexafluoride provided by equipment
				manufacturers in SF6-containing operating equipment
				during the applicable calendar year;
											(V)PArre
				represents the quantity of sulfur hexafluoride returned to the offset project
				entity after off-site recycling during the applicable calendar year;
											(VI)SDop
				represents sales of sulfur hexafluoride by the offset project to other entities
				during the applicable calendar year, including through sulfur hexafluoride gas
				remaining in SF6-containing operating equipment sold by
				the offset project;
											(VII)SDrs
				represents the quantity of sulfur hexafluoride returned by the offset project
				to the supplier during the applicable calendar year;
											(VIII)SDdf
				represents the quantity of sulfur hexafluoride sent by the offset project to
				destruction facilities during the applicable calendar year;
											(IX)SDsor
				represents the quantity of sulfur hexafluoride sent off-site for recycling by
				the offset project during the applicable calendar year;
											(X)CNPne
				represents the total sulfur hexafluoride nameplate capacity (measured at full
				and proper charge) of SF6-containing operating equipment
				of the offset project acquired during the applicable calendar year;
											(XI)CNPrse
				represents the total sulfur hexafluoride nameplate capacity (measured at full
				and proper charge) of SF6-containing operating equipment
				retired or sold by the offset project during the applicable calendar year;
				and
											(XII)GWP
				represents the carbon dioxide equivalent global warming potential of sulfur
				hexafluoride (the default value of which is 22,200).
											(E)Emissions
				reductions
										(i)In
				generalThe emissions reduction of an offset project for a
				calendar year shall be determined in accordance with the following formula:
				Emissions reduction (tons of carbon dioxide equivalent) = (total pounds of
				SF6 emissions in baseline year) – (total pounds of
				SF6 emissions in reporting year) × GWP/2000.
										(ii)DescriptionFor
				purposes of the formula contained in clause (i)—
											(I)each value shall
				be determined in accordance with the calculations described in this paragraph;
				and
											(II)GWP
				represents the carbon dioxide equivalent global warming potential of sulfur
				hexafluoride (the default value of which is 22,200).
											(4)Monitoring and
				verification
									(A)In
				generalNot less frequently than once each year, the sponsor of
				an offset project that receives an allowance under this subsection shall submit
				to the Administrator a monitoring and verification report that includes—
										(i)the information
				and documentation described in paragraph (3)(A);
										(ii)an
				identification of each facility managed by the transmission or distribution
				entity for which the offset project is being carried out from which sulfur
				hexafluoride gas is acquired or disbursed, including—
											(I)a log of each
				such acquisition or dispersal describing—
												(aa)the weight of
				each cylinder transported before shipment from the facility; and
												(bb)the weight of
				each cylinder after return to the facility; and
												(II)a
				cylinder-specific log (including the location, weight, and specific identifying
				information of any applicable equipment) for each cylinder used at the
				facility—
												(aa)to
				fill equipment with sulfur hexafluoride; or
												(bb)to
				reclaim sulfur hexafluoride from equipment; and
												(iii)an inventory of
				all SF6-containing operating equipment and all other
				sulfur hexafluoride-related items (including cylinders, gas carts, and other
				storage containers) used by the transmission or distribution entity for which
				the offset project is being carried out.
										(B)Return of
				logsThe project sponsor shall submit to the facility in control
				of each applicable cylinder a copy of each log described in subparagraph
				(A)(ii)(II) relating to the cylinder by not later than the earlier of—
										(i)the date on which
				the sponsor completes use of the cylinder; and
										(ii)the date on
				which the cylinder is empty.
										(c)Sequestration
				of carbon due to afforestation or reforestation
								(1)In
				generalAn offset project that sequesters carbon through the
				conversion of nonforested land to a forested condition may receive allowances
				under this title if—
									(A)the offset
				project occurs on land that has been in a nonforested state for at least 10
				years immediately preceding the date of implementation of the offset
				project;
									(B)the offset
				project is, as determined by the Administrator—
										(i)not common
				practice in the geographic area in which the offset project will occur;
										(ii)managed in
				accordance with widely-accepted environmentally sustainable forestry practices;
				and
										(iii)designed to
				promote restoration of native forests by using mainly native species and
				avoiding the introduction of invasive nonnative species; and
										(iv)before any
				commercial timber harvest-related activity occurs pursuant to the offset
				project, an appropriate certification is obtained by the sponsor of the offset
				project through—
											(I)the Forest
				Stewardship Council;
											(II)the Sustainable
				Forestry Institute;
											(III)the American
				Tree Farm System; or
											(IV)such other
				similar organization as the Administrator determines to be appropriate.
											(2)Carbon
				sequestration baseline
									(A)In
				generalTo be eligible to receive allowances under this
				subsection, the sponsor of an offset project shall determine, using data from
				the 1-year period ending on the date on which the offset project begins
				operation, the carbon content of certain carbon pools in accordance with this
				paragraph.
									(B)Carbon
				pools
										(i)MandatoryAs
				a condition of receiving allowances under this subsection, the sponsor of an
				offset project shall determine the carbon content of the following carbon
				pools:
											(I)Live above-ground
				tree biomass.
											(II)Live
				below-ground tree biomass.
											(III)Soil
				carbon.
											(IV)(aa)Except as provided in
				item (bb), dead organic matter and coarse woody debris.
												(bb)If the Administrator determines that
				the baseline measurement of the dead organic matter or coarse woody debris
				carbon pool for an offset project is at or near zero, the determination of the
				carbon content of that carbon pool shall be discretionary under clause
				(ii).
												(ii)DiscretionaryThe
				sponsor of an offset project may elect to determine the carbon content of the
				following carbon pools:
											(I)Live above-ground
				non-tree biomass.
											(II)Dead organic
				matter and forest floor.
											(iii)Division into
				subpopulations
											(I)In
				generalTo increase the accuracy of the calculation of carbon
				content under this subparagraph, the sponsor of the offset project shall divide
				the land within the jurisdiction of the offset project into subpopulations that
				form relatively homogenous units.
											(II)Factors for
				considerationIn dividing land of the offset project under
				subclause (I), the sponsor shall take into consideration—
												(aa)vegetation and
				tree species (including existing vegetation and trees and vegetation and trees
				to be used as part of the offset project); and
												(bb)site-specific
				factors, such as soil type, elevation, slope, and age class.
												(iv)Subpopulation
				calculation
											(I)In
				generalThe carbon content of each subpopulation of a carbon pool
				under this subparagraph shall be calculated in accordance with the following
				formula: carbon dioxide (tons) = [(A × C/ha)(44/12)] / 0.9072.
											(II)DescriptionIn
				the formula contained in subclause (I)—
												(aa)A
				represents the area in hectares of the applicable subpopulation; and
												(bb)C/ha
				represents the average carbon content per hectare of each carbon pool.
												(v)Carbon pool
				calculations
											(I)In
				generalThe carbon content of each carbon pool shall be
				calculated using a measurement protocol and sample size that achieves
				demonstrated, quantified accuracy for the combined carbon pool calculation
				under subparagraph (C), such that the Administrator is 95-percent confident
				that the calculated value is within 10 percent of the true mean.
											(II)RequirementsMeasurement
				and sampling practices under this subparagraph shall meet the following
				requirements:
												(aa)Adequate sample
				size that meets each applicable requirement with respect to each applicable
				subpopulation.
												(bb)Minimum required
				number of sampling plots for each subpopulation, as determined in accordance
				with the formula contained in subclause (III).
												(III)Formula
												(aa)In
				generalThe formula referred to in subclause (II)(bb) is the
				following: n = (s × 1.960)/(mean × re)2.
												(bb)DescriptionIn
				the formula contained in item (aa)—
													(AA)n
				represents the required number of sample plots for each applicable
				subpopulation;
													(BB)s
				represents the standard deviation;
													(CC)mean
				represents the average carbon content calculated for the sample population;
				and
													(DD)re
				represents the level of sampling error (with a default value of 0.08) to ensure
				a total maximum error of not more than 10 percent, assuming a total error due
				to measurement error of 0.02.
													(C)Total carbon
				content calculation
										(i)In
				generalThe carbon content of all carbon pools within the
				jurisdiction of an offset project shall be determined, based on the values
				calculated under subparagraph (B)(iv), in accordance with the following
				formula: TCpb = TClatb +
				TClbtb + TCs [+
				TClantb + TCdoff +
				TCdocwd].
										(ii)DescriptionIn
				the formula contained in clause (i)—
											(I)TCpb
				represents the total carbon content of all carbon pools within the jurisdiction
				of an offset project;
											(II)TClatb
				represents the total carbon content of live above-ground tree biomass in all
				applicable subpopulations;
											(III)TClbtb
				represents the total carbon content of live below-ground tree biomass in all
				applicable subpopulations;
											(IV)TCs
				represents the total carbon content of soil carbon in all applicable
				subpopulations;
											(V)TClantb
				represents the total carbon content of live above-ground non-tree biomass in
				all applicable subpopulations;
											(VI)TCdoff
				represents the total carbon content of dead organic matter and forest floor in
				all applicable subpopulations; and
											(VII)TCdocwd
				represents the total carbon content of dead organic matter and coarse woody
				debris in all applicable subpopulations.
											(D)RequirementCalculations
				under this paragraph shall be in accordance with applicable forestry best
				practices and guidance contained in section 3 of part 1 of chapter 1 of the
				technical guidelines for the voluntary reporting of greenhouse gases program of
				the Department of Energy, dated March 2006 (or successor guidelines).
									(3)Calculating
				sequestration allowances
									(A)In
				generalFor any year, the Administrator shall allocate allowances
				under this subsection based on the quantity of carbon sequestered as a result
				of the applicable offset project, based on the difference between, expressed as
				tons of carbon dioxide—
										(i)the aggregate
				carbon uptake and carbon emissions of the carbon pools of the offset project
				during the applicable year; and
										(ii)the carbon
				content of the carbon pools of the offset project for the preceding year or the
				baseline year, as appropriate.
										(B)Formula
										(i)In
				generalFor purposes of allocating allowances under this
				subsection, the quantity of carbon sequestered shall be calculated using a
				stock-change approach, in accordance with the following formula:
				NCSt = It –
				It–1.
										(ii)DescriptionIn
				the formula contained in clause (i)—
											(I)NCSt
				represents the net carbon sequestered during reporting period
				t;
											(II)It
				represents the inventory of carbon stock for all carbon pools in all applicable
				subpopulations within the jurisdiction of the offset project during reporting
				period t;
				and
											(III)It–1
				represents the inventory of carbon stock for all carbon pools in all applicable
				subpopulations within the jurisdiction of the offset project during the
				reporting period immediately preceding reporting period
				t.
											(C)Requirements
										(i)RemeasurementExcept
				as provided in paragraph (2)(B)(i)(IV)(bb), the carbon content of each carbon
				pool calculated under paragraph (2) shall be remeasured for each year during
				which the applicable offset project receives an allowance under this
				subsection, with equal or greater precision, in accordance with that
				paragraph.
										(ii)Determination
				of carbon stockEach calculation of the carbon stock of a
				subpopulation of a carbon pool under this paragraph shall be made in accordance
				with paragraph (2).
										(iii)Potential
				losses
											(I)In
				generalSubject to subclause (II), the sponsor of an offset
				project shall decrease the net value of change in carbon stock calculated in
				accordance with this paragraph by not more than 10 percent of the value to
				account for potential losses of sequestered carbon in any carbon pool of the
				offset project.
											(II)InsuranceThe
				requirement under subclause (I) shall not apply to any offset project that
				obtains long-term insurance approved by the Administrator to guarantee
				replacement of any lost sequestered carbon for which an allowance is issued
				under this subsection.
											(4)Monitoring and
				verificationNot less frequently than once every 5 years, the
				sponsor of an offset project that receives allowances under this subsection
				shall submit to the Administrator a monitoring and verification report,
				including—
									(A)a calculation of
				total carbon stock within the jurisdiction of the offset project; and
									(B)data from the
				direct measurement of carbon content for each carbon pool used to determine the
				baseline and reporting period carbon content of the offset project.
									(5)Carbon
				sequestration permanence
									(A)In
				generalTo address the permanence of sequestered carbon, the
				sponsor of each offset project that receives an allowance under this subsection
				shall place land within the jurisdiction of the offset project under a
				legally-binding permanent conservation easement, approved by the Administrator,
				that requires the land to be maintained in a forested condition in
				perpetuity.
									(B)RequirementsA
				conservation easement under subparagraph (A) shall include a requirement
				that—
										(i)the carbon
				density within the jurisdiction of the offset project shall be maintained at
				long-term levels; and
										(ii)land within the
				jurisdiction of the offset project shall be managed in accordance with
				environmentally sustainable forestry practices.
										(d)Reduction and
				avoidance of carbon dioxide emissions from natural gas, oil, and propane
				end-use combustion due to end-use energy efficiency
								(1)DefinitionsIn
				this subsection:
									(A)Building
				envelopeThe term building envelope means the
				elements of a building that separate conditioned space from unconditioned
				space, or that enclose semiheated space, through which thermal energy may be
				transferred to or from the exterior, unconditioned space, or conditioned space,
				including any element that separates the interior of a building from the
				outdoor environment (such as walls, windows, foundation, basement slab,
				ceiling, roof, and insulation).
									(B)Passive
				solarThe term passive solar, with respect to a
				building, means a combination of building design features and building
				components that use solar energy to reduce or eliminate the need for—
										(i)mechanical
				heating and cooling; and
										(ii)daytime
				artificial lighting.
										(C)Whole-building
				retrofitThe term whole-building retrofit means any
				building project that—
										(i)involves the
				replacement of more than 1 building system or set of building components;
				and
										(ii)requires a
				building permit.
										(D)Zero-net energy
				buildingThe term zero-net energy building means a
				building designed to produce as much energy, using renewable energy sources, as
				the building is projected to use, as measured on an annual basis.
									(2)EligibilityAn
				offset project shall be eligible to receive allowances under this title if the
				offset project—
									(A)reduces carbon
				dioxide emissions by reducing on-site combustion of natural gas, oil, or
				propane for end-use in a commercial building or a residential building by
				improving the energy efficiency of fuel usage or the energy-efficient delivery
				of energy services; and
									(B)meets the other
				requirements of this subsection.
									(3)Requirements
									(A)In
				generalTo be eligible to receive allowances under this
				subsection, an offset project shall reduce carbon dioxide emissions through 1
				or more of the following measures:
										(i)Measures to
				improve the energy efficiency of combustion equipment that provide space
				heating and hot water, including a reduction in fossil fuel consumption through
				the use of renewable energy.
										(ii)Measures to
				improve the efficiency of a heating distribution system, including proper
				sizing and commissioning of heating systems.
										(iii)Installation or
				improvement of energy management systems.
										(iv)Measures to
				improve the efficiency of hot water distribution systems and reduction in
				demand for hot water.
										(v)Measures to
				improve the thermal performance of the building envelope or reduce building
				envelope air leakage.
										(vi)Measures to
				improve the passive solar performance of buildings and use of active heating
				systems using renewable energy.
										(vii)Use of a less
				carbon-intensive fuel in combustion systems, including the use of liquid or
				gaseous renewable fuels, but not including a conversion to electricity.
										(B)New
				buildingsTo be eligible to receive allowances under this
				subsection for an offset project a component of which is a new building, the
				new building shall be designed—
										(i)to replace an
				existing building on the offset project site; or
										(ii)to be a zero-net
				energy building.
										(C)Performance
				standards
										(i)In
				generalTo be eligible to receive allowances under this
				subsection, an offset project shall meet the applicable performance
				requirements of this subparagraph.
										(ii)Sizing and
				installationAny combustion equipment and related air handling
				equipment (including any HVAC system) installed as part of an offset project
				shall be sized and installed in accordance with—
											(I)for commercial
				HVAC systems—
												(aa)ANSI/ASHRAE/IESNA
				Standard 90.1–2004, entitled Energy Standard for Buildings Except
				Low-Rise Residential Buildings (or a successor standard); and
												(bb)ANSI/ASHRAE
				Standard 62.1–2004, entitled Ventilation for Acceptable Indoor Air
				Quality (or a successor standard); and
												(II)for residential
				HVAC systems—
												(aa)for sizing
				specifications, the eighth edition of the Air Conditioner Contractors of
				America Manual J, entitled Residential Load Calculation (or
				successor specifications); and
												(bb)for applicable
				installation specifications, the document of the Consortium for Energy
				Efficiency entitled Specification of Energy-Efficient Installation and
				Maintenance Practices for Residential HVAC Systems and dated 2000 (or a
				successor document).
												(iii)Whole-building
				energy performanceAny eligible new building or whole-building
				retrofit that is part of an offset project shall meet the following
				requirements:
											(I)Commercial
				buildings
												(aa)In
				generalExcept as provided in item (bb), commercial buildings
				shall exceed by at least 30 percent the energy performance requirements of
				ANSI/ASHRAE/IESNA Standard 90.1–2004, entitled Energy Standard for
				Buildings Except Low-Rise Residential Buildings (or a successor
				standard).
												(bb)ExceptionA
				multifamily residential building classified as a commercial building under
				ANSI/ASHRAE/IESNA Standard 90.1–2004 (or a successor standard) shall exceed the
				energy performance requirements described in item (aa) by at least 20
				percent.
												(II)Residential
				buildingsResidential buildings shall exceed the energy
				performance requirements of the 2004 International Energy Conservation Code (or
				a successor code) by at least 30 percent.
											(D)Offset projects
				initiated before January 1, 2009To be eligible to receive
				allowances under this subsection, each energy conservation measure implemented
				as part of an offset project initiated before January 1, 2009, shall meet the
				following requirements:
										(i)Combustion
				equipment
											(I)In
				generalCombustion equipment installed as part of the offset
				project shall meet the energy efficiency performance standards required under
				this clause.
											(II)Commercial
				boilers
												(aa)In
				generalCommercial boilers shall meet or exceed the energy
				efficiency criteria specified in the following table:
													
														Minimum Commercial Boiler Energy Efficiency
														
															
																TechnologySize (Btu/hour)Rating methodMinimum efficiency
																
															
															
																Gas-fired125,000–300,000AFUE88%
																
																Gas-fired300,000–12,500,000Thermal efficiency90%
																
																Oil-fired300,000 or
						moreThermal efficiency88%
																
															
														
													
												(bb)Gas-fired
				boilersA gas-fired boiler installed as part of the offset
				project shall be installed with—
													(AA)controls
				allowing the gas-fired boiler to operate in condensing mode, such that the
				design and operation of the boiler leads to the production of condensate in
				flue gases; and
													(BB)vents designed
				for positive vent static pressure and vent gas temperature that leads to
				condensate production in the vent.
													(cc)Thermal
				efficiencyFor purposes of the table contained in item (aa), the
				term thermal efficiency means the percentage obtained by dividing
				(as measured under steady-state conditions, at full-rated useful thermal
				output, with 140°F supply from, and 120°F return water temperature to, the
				boiler)—
													(AA)the useful
				energy output of a boiler, expressed in Btus; by
													(BB)the energy input
				of the boiler, expressed in Btus.
													(III)Residential
				combustion equipment
												(aa)In
				generalResidential combustion equipment, including furnaces,
				boilers, and water heaters, shall meet or exceed the energy efficiency criteria
				specified in the following table:
													
														Minimum Residential Combustion Equipment Energy
				Efficiency
														
															
																TechnologyRating methodMinimum efficiency
																
															
															
																Gas-fired
						furnaceAFUE94%
																
																Oil-fired
						furnaceAFUE92%
																
																Gas- or oil-fired
						boilerAFUE90%
																
																Gas- or oil-fired water
						heaterEnergy factor0.62
																
															
														
													
												(bb)DefinitionsIn
				the table contained in item (aa):
													(AA)BoilerThe
				term boiler means any equipment with a heat input rate of less
				than 300,000 Btu per hour.
													(BB)FurnaceThe
				term furnace means any equipment with a heat input rate of less
				than 225,000 Btu per hour.
													(CC)Water
				heaterThe term water heater has the meaning given
				the term in section 430.2 of title 10, Code of Federal Regulations (or a
				successor regulation).
													(ii)Other energy
				conservation measuresEach other energy conservation measure
				carried out as part of the offset project shall meet—
											(I)subject to
				subclause (II), the more stringent energy performance requirements of, as
				applicable—
												(aa)the requirements
				of the document entitled Energy Benchmark for High Performance
				Buildings, Version 1.1, New Buildings Institute and dated 2005 (or a
				successor document); or
												(bb)the requirements
				of State building energy codes; and
												(II)for energy
				conservation measures not subject to the requirements of the document described
				in subclause (I)(aa), the more stringent energy performance requirements of, as
				applicable—
												(aa)the requirements
				of the document entitled Federal Energy Management Program Product
				Energy Efficiency Recommendations, issued pursuant to Executive orders
				13123 and 13221 (64 Fed. Reg. 30851 (June 8, 1999); 66 Fed. Reg. 40571 (August
				2, 2001)) (or a successor document); or
												(bb)the Energy Star
				criteria issued jointly by the Administrator and the Secretary of
				Energy.
												(E)Maximum market
				penetration rate for offset projects commenced on or after January 1,
				2009To be eligible to receive allowances under this subsection
				for an offset project initiated on or after January 1, 2009, the sponsor of the
				offset project shall demonstrate to the satisfaction of the Administrator that
				the energy conservation measures implemented as part of the offset project have
				a market penetration rate of less than 5 percent.
									(4)Emissions
				baseline determination
									(A)Energy usage,
				emissions factors, and oxidation factors
										(i)In
				generalThe emissions baseline of an offset project that receives
				allowances under this subsection shall be determined by multiplying—
											(I)the energy usage
				(measured in MMBtus), by fuel type, for each energy conservation measure
				carried out under the offset project, as determined using historic fuel use
				data from the most recent calendar year for which data is available; and
											(II)the applicable
				emissions factor (measured in pounds of carbon dioxide per MMBtu) and oxidation
				factor for each fuel type, in accordance with the following table:
												
													Emissions and Oxidation Factors
													
														
															Fuel
						typeEmissions
						factorOxidation
						factor
															
														
														
															Natural
						gas116.980.995
															
															Propane139.040.995
															
															Distillate fuel
						oil161.270.99
															
															Kerosene159.410.99
															
														
													
												
											(ii)Energy usage
				determination
											(I)In
				generalFor purposes of the calculation under clause (i), the
				energy usage for each energy conservation measure carried out under the offset
				project shall be determined in accordance with the following formula: Energy
				usage (MMBtu) = BEUAECM × A.
											(II)DescriptionIn
				the formula contained in subclause (I)—
												(aa)BEUAECM
				represents the annual pre-installation baseline energy use (measured in
				MMBtus), by fuel type, attributable to each application to be targeted by the
				energy conservation measure, as determined in accordance with paragraph (6);
				and
												(bb)A
				represents adjustments required to account for differing conditions during the
				pre-installation and post-installation periods, such as weather, building
				occupancy, and changes in building use or function, as adjusted in accordance
				with paragraph (6).
												(III)Additional
				requirements
												(aa)In
				generalSubject to item (bb), for purposes of determining the
				variable under subclause (II)(aa), if a building code or equipment standard
				requires that equipment or materials installed as part of the offset project
				meet certain minimum energy performance requirements, the annual
				pre-installation baseline energy usage for the applicable application shall be
				determined based on the assumption that the equipment or materials are
				installed in accordance with those requirements.
												(bb)Replacement of
				combustion equipmentFor an offset project under which existing
				combustion equipment is replaced, the minimum energy performance required by a
				building code or equipment standard shall be considered to be the minimum
				energy performance standard that applies to new equipment that uses the same
				fuel type as the equipment being replaced.
												(B)Annual baseline
				emissions
										(i)In
				generalThe annual baseline emissions of an offset project that
				receives allowances under this subsection shall be calculated in accordance
				with the following formula: Emissions (pounds of carbon dioxide) = ∑
				BEUi × EFi ×
				OFi.
										(ii)DescriptionIn
				the formula contained in clause (i)—
											(I)(aa)the figure above the
				sigma shall be n; and
												(bb)the figure below the sigma shall be
				i =
				1;
												(II)BEUi
				represents the annual baseline energy usage for fuel type
				i (measured in
				MMBtus), as determined in accordance with paragraph (6);
											(III)EFi
				represents the emissions factor (measured in pounds of carbon dioxide per
				MMBtu) for fuel type i, as determined in accordance
				with the table contained in subparagraph (A)(i)(II); and
											(IV)OFi
				represents the oxidation factor for fuel type
				i, as determined
				in accordance with the table contained in subparagraph (A)(i)(II).
											(5)Calculating
				emissions reductions
									(A)In
				generalThe emissions reductions of an offset project that
				receives allowances under this subsection shall be determined, based on the
				annual energy savings, by fuel type, for each energy conservation measure
				carried out under the offset project, in accordance with this paragraph.
									(B)Annual energy
				savings
										(i)In
				generalThe annual energy savings of an offset project that
				receives allowances under this subsection shall be determined in accordance
				with the following formula: Energy savings (MMBtu) =
				(BEUAECM × A) – (PIEUECM ×
				A).
										(ii)DescriptionIn
				the formula contained in clause (i)—
											(I)BEUAECM
				represents the annual pre-installation baseline energy use (measured in
				MMBtus), by fuel type, of an application subject to an energy conservation
				measure under the offset project, as determined subject to clause (iii);
											(II)PIEUECM
				represents the annual post-installation energy use (measured in MMBtus), by
				fuel type, attributable to the energy conservation measure, as verified in
				accordance with ASHRAE Guideline 14–2002, entitled Measurement of Energy
				and Demand Savings (or a successor guideline); and
											(III)A
				represents adjustments required to account for differing conditions during the
				pre-installation and post-installation periods, such as weather, building
				occupancy, and changes in building use or function, as adjusted in accordance
				with—
												(aa)for commercial
				buildings, ASHRAE Guideline 14–2002, entitled Measurement of Energy and
				Demand Savings, and section 11 and appendix G of ANSI/ASHRAE/IESNA
				Standard 90.1–2004 (or successor specifications); and
												(bb)for residential
				buildings, RESNET National Home Energy Rating Technical Guidelines, 2006
				(Chapter 3 and Appendix A of 2006 Mortgage Industry National Home Energy Rating
				System Standards) (or successor guidelines).
												(iii)Pre-installation
				baseline energy use determinations for new buildingsThe
				pre-installation baseline energy use of any new building in which an energy
				conservation measure will be carried out under an offset project shall be
				determined based on a reference building that is equivalent in basic
				configuration, orientation, and location to the new building, in accordance
				with ASHRAE Guideline 14–2002, entitled Measurement of Energy and Demand
				Savings and section 11 and appendix G of ANSI/ASHRAE/IESNA Standard
				90.1–2004 (or successor specifications).
										(C)Annual
				emissions reductions
										(i)In
				generalThe annual emissions reductions of an offset project that
				receives allowances under this subsection shall be determined in accordance
				with the following formula: Emissions reduction (pounds of carbon dioxide) = ∑
				ESi × EFi ×
				OFi.
										(ii)DescriptionIn
				the formula contained in clause (i)—
											(I)(aa)the figure above the
				sigma shall be n; and
												(bb)the figure below the sigma shall be
				i =
				1;
												(II)ESi
				represents the energy savings for fuel type
				i (measured in
				MMBtus), as determined in accordance with paragraph (6);
											(III)EFi
				represents the emissions factor (measured in pounds of carbon dioxide per
				MMBtu) for fuel type i, as determined in accordance
				with the table contained in subparagraph (A)(i)(II); and
											(IV)OFi
				represents the oxidation factor for fuel type
				i, as determined
				in accordance with the table contained in subparagraph (A)(i)(II).
											(6)Monitoring and
				verification
									(A)In
				generalNot less frequently than once each year, the sponsor of
				each offset project that receives an allowance under this subsection shall
				submit to the Administrator a monitoring and verification report.
									(B)CertificationEach
				report under subparagraph (A) shall be certified.
									(C)General energy
				requirementsMonitoring and verification of energy usage under
				this paragraph shall be conducted in accordance with the following protocols
				and procedures, as applicable:
										(i)Commercial
				buildings
											(I)Existing
				buildingsFor commercial buildings in existence on the date on
				which the applicable offset project enters operation, baseline energy usage
				shall be determined in accordance with—
												(aa)the detailed
				specifications in ASHRAE Guideline 14–2002, entitled Measurement of
				Energy and Demand Savings, as applicable (or successor specifications);
				and
												(bb)(AA)volume I of the
				International Performance Measurement and Verification Protocol, entitled
				Concepts and Options for Determining Energy and Water Savings,
				specifically the documents entitled Option B. Retrofit Isolation
				and Option D. Calibrated Simulation (or successor
				specifications); or
													(BB)if a building project carried out under
				the offset project involves only energy conservation measures implemented as
				part of a carbon dioxide emissions offset project, the document of the volume
				referred to in subitem (AA) entitled Option C. Whole Facility
				(or successor specifications).
													(II)New
				buildingsFor new commercial buildings constructed under the
				applicable offset project, baseline energy usage shall be determined in
				accordance with—
												(aa)the detailed
				specifications in ASHRAE Guideline 14–2002, entitled Measurement of
				Energy and Demand Savings, as applicable (or successor specifications);
				and
												(bb)volume III of
				the International Performance Measurement and Verification Protocol, entitled
				Concepts and Options for Determining Energy Savings in New
				Construction, specifically the document entitled Option D.
				Calibrated Simulation (or successor specifications).
												(ii)Residential
				buildingsFor any residential building relating to the applicable
				offset project, baseline energy usage shall be determined in accordance with
				the RESNET National Home Energy Rating Technical Guidelines, 2006 (Chapter 3
				and Appendix A of 2006 Mortgage Industry National Home Energy Rating System
				Standards) (or successor guidelines).
										(D)Isolation of
				energy conservation measures
										(i)In
				generalFor purposes of calculating baseline energy usage and
				energy savings under this subsection, the sponsor of the offset project shall
				isolate the impact of each eligible energy conservation measure, to the maximum
				extent practicable, through direct metering or, subject to subparagraph (E),
				energy simulation modeling.
										(ii)Projects with
				multiple measures
											(I)In
				generalFor offset projects under which multiple energy
				conservation measures are carried out, and for which individual energy
				conservation measures could affect the performance of other energy conservation
				measures, the total energy savings due to individual energy conservation
				measures shall be adjusted to account for the interaction of the energy
				conservation measures in accordance with this clause.
											(II)Commercial
				buildingsFor commercial buildings, the adjustment under
				subclause (I) shall be in accordance with ASHRAE Guideline 14–2002, entitled
				Measurement of Energy and Demand Savings, and ANSI/ASHRAE/IESNA
				Standard 90.1–2004, entitled Energy Standard for Buildings Except
				Low-Rise Residential Buildings (or successor specifications).
											(III)Residential
				buildingsFor residential buildings, the adjustment under
				subclause (I) shall be in accordance with RESNET National Home Energy Rating
				Technical Guidelines, 2006 (Chapter 3 and Appendix A of 2006 Mortgage Industry
				National Home Energy Rating System Standards) (or successor guidelines).
											(E)Simulation
				modeling
										(i)In
				generalAny reduction in energy usage due to an energy
				conservation measure under an offset project shall be calculated based only on
				actual energy usage data.
										(ii)LimitationEnergy
				simulation modeling—
											(I)shall only be
				used to determine the relative percentage contribution to total fuel usage, for
				each fuel type, of an application targeted by an energy conservation measure
				under an offset project; and
											(II)shall be carried
				out under subclause (I) in accordance with—
												(aa)for commercial
				buildings in existence on the date on which the applicable offset project is
				commenced, ASHRAE Guideline 14–2002, entitled Measurement of Energy and
				Demand Savings and section 11 and appendix G of ANSI/ASHRAE/IESNA
				Standard 90.1–2004 (or successor specifications); and
												(bb)for residential
				buildings, RESNET National Home Energy Rating Technical Guidelines, 2006
				(Chapter 3 and Appendix A of 2006 Mortgage Industry National Home Energy Rating
				System Standards) (or successor guidelines).
												(F)Sampling for
				residential buildings
										(i)In
				generalThe sponsor of any offset project that carries out
				similar energy conservation measures in multiple residential buildings may use
				representative sampling of the residential buildings to determine the aggregate
				baseline energy usage and energy savings of the offset projects.
										(ii)RequirementsRepresentative
				sampling carried out under clause (i) shall be in accordance with sound
				statistical methods, such that there is 95 percent confidence that the reported
				value is within 10 percent of the true mean.
										(e)Avoided methane
				emissions from agricultural manure management operations
								(1)In
				generalAn offset project that captures and destroys methane from
				animal manure and organic food waste using an anaerobic digester in accordance
				with this subsection shall be eligible to receive allowances under this
				title.
								(2)Requirements
									(A)In
				generalTo be eligible to receive allowances under this
				subsection, an offset project described in paragraph (1) shall—
										(i)involve the
				destruction of the portion of methane generated by an anaerobic digester that
				would have been generated in the absence of the offset project through the
				uncontrolled anaerobic storage of manure or organic food waste;
										(ii)use only
				manure-based anaerobic digester systems, using livestock manure to provide
				greater than 50 percent of annual digester feedstock; and
										(iii)use organic
				food waste for anaerobic digesters only in a quantity that would have been
				stored in anaerobic conditions in the absence of the offset project.
										(B)Determination
				of market penetration rate
										(i)In
				generalThe market penetration rate of a State shall be
				determined using the most recent market data available on the date of
				submission of an application, in accordance with the following formula: MP (%)
				= MGAD / MGSTATE.
										(ii)DescriptionIn
				the formula contained in clause (i)—
											(I)MGAD
				represents the average annual manure production for the number of dairy cows
				and swine serving all anaerobic digester projects in the applicable State on
				the date of submission of an application; and
											(II)MGSTATE
				represents the average annual manure production of all dairy cows and swine in
				the State on the date of submission of the application).
											(3)Emissions
				baseline
									(A)In
				generalThe emissions baseline of an offset project that receives
				allowances under this subsection shall represent the potential emissions of the
				methane that, in the absence of the offset project, would have been—
										(i)produced in a
				baseline scenario under uncontrolled anaerobic storage conditions; and
										(ii)released
				directly into the atmosphere.
										(B)Calculation
										(i)In
				generalThe baseline methane emissions of an offset project under
				this subsection shall be calculated in accordance with the following formula:
				CO2e (tons) = (Vm × M)/2000 ×
				GWP.
										(ii)DescriptionIn
				the formula contained in clause (i)—
											(I)CO2e
				represents the potential carbon dioxide-equivalent emissions due to calculated
				methane production under site-specific anaerobic storage and weather
				conditions;
											(II)Vm
				(expressed in cubic feet) represents the volume of methane produced each month
				from degradation of volatile solids in a baseline uncontrolled anaerobic
				storage scenario (as calculated under clauses (iii) and (iv)) under
				site-specific storage and weather conditions for the facility at which the
				manure or organic food waste is generated;
											(III)M
				represents the mass of methane per cubic foot (with a default value of 0.04246
				pounds per cubic foot at 1 atmosphere and 20 °C); and
											(IV)GWP
				represents the global warming potential of methane (with a default value of
				23).
											(iii)Volatile
				solids
											(I)In
				generalFor purposes of clause (ii)(II), the estimated quantity
				of volatile solids degraded each month under the baseline uncontrolled
				anaerobic storage scenario (measured in kilograms) shall be calculated in
				accordance with the following formula: VSdeg =
				VSavail × f.
											(II)Volatile
				solids available for degradation
												(aa)In
				generalIn the formula contained in subclause (I),
				VSavail represents the quantity of
				volatile solids available for degradation in manure or organic food waste
				storage each month, determined in accordance with the following formula:
				VSavail = VSp + ½
				VSin – VSout.
												(bb)DescriptionIn
				the formula contained in item (aa)—
													(AA)VSp
				represents the quantity of volatile solids (expressed in kilograms) present in
				manure or organic food waste storage at the beginning of the applicable month
				(including any manure or waste remaining from a preceding month);
													(BB)VSin
				represents the quantity of volatile solids (expressed in kilograms) added to
				manure or organic food waste storage during the course of the applicable month,
				which is halved to represent the average mass of volatile solids available for
				degradation for the month; and
													(CC)VSout
				represents the quantity (expressed in kilograms) of volatile solids removed
				from the manure or organic food waste storage for land application or export,
				which may be assumed based on standard farm practice.
													(III)Van't
				Hoff-Arrhenius factor
												(aa)In
				generalIn the formula contained in subclause (I),
				f represents the van't Hoff-Arrhenius factor, which measures the
				conversion efficiency of volatile solids to methane, for a given month,
				determined using a base temperature of 30 °C in accordance with the following
				formula: f = exp[E(T2 – T1)]/[(GC
				× T1 × T2)].
												(bb)DescriptionIn
				the formula contained in item (aa)—
													(AA)E
				represents the activation energy constant (with a default value of 15,175
				cal/mol);
													(BB)T2
				represents the average monthly ambient temperature for the facility at which
				manure or organic food waste is generated (as converted from Celsius to
				Kelvin), as determined by the nearest National Weather Service-certified
				weather station (if reported temperature °C > 5 °C; if reported temperature
				°C < 5 °C, then F = 0.104);
													(CC)T1
				equals 303.16; and
													(DD)GC
				represents the ideal gas constant (with a default value of 1.987 cal/K
				mol).
													(IV)General
				volatile solids calculations
												(aa)In
				generalFor purposes of this clause, a quantity of volatile
				solids may be determined in accordance with the following formula: VS =
				Mm × TS% ×
				VS%.
												(bb)DescriptionIn
				the formula contained in item (aa)—
													(AA)Mm
				represents the mass (expressed in kilograms) of manure or organic food waste
				produced per month;
													(BB)TS%
				represents the concentration (expressed as a percentage) of total solids in
				manure or organic food waste, as determined in accordance with the testing
				method of the Environmental Protection Agency numbered 160.3 (as contained in
				the document of the Environmental Protection Agency entitled Methods for
				the Chemical Analysis of Water and Wastes (EPA/600/4–79/020)) (or a
				successor document); and
													(CC)VS%
				represents the concentration (expressed as a percentage) of volatile solids in
				total solids, as determined in accordance with the testing method of the
				Environmental Protection Agency numbered 160.4 (as contained in the document of
				the Environmental Protection Agency entitled Methods for the Chemical
				Analysis of Water and Wastes (EPA/600/4–79/020)) (or a successor
				document).
													(iv)Volume of
				methane produced
											(I)In
				generalFor purposes of clause (ii)(II), the volume of methane
				produced each month from degradation of volatile solids in a baseline
				uncontrolled anaerobic storage scenario (measured in cubic feet) shall be
				calculated in accordance with the following formula: Vm
				= (VSdeg × Bo) × 35.3147.
											(II)DescriptionIn
				the formula contained in subclause (I)—
												(aa)VSdeg
				represents the quantity (measured in kilograms) of volatile solids degraded, as
				determined in accordance with clause (iii); and
												(bb)Bo
				represents the quantity of manure or organic food waste type-specific maximum
				methane generation constant (expressed as cubic meters of methane per kilogram
				of volatile solids degraded), as determined in accordance with subclause
				(III).
												(III)Methane
				generation constantFor purposes of subclause (II)(bb), the
				quantity of manure or organic food waste type-specific maximum methane
				generation constant shall be—
												(aa)for dairy cow
				manure, 0.24 cubic meters of methane per kilogram of volatile solids degraded;
				and
												(bb)for any other
				type of manure—
													(AA)the constant
				specified in the document of the Environmental Protection Agency entitled
				Inventory of United States Greenhouse Gas Emissions and Sinks:
				1990–2004, Annex 3.10, Table 3–89 and dated April 2006 (or a successor
				document); or
													(BB)such other
				methane generation constant as the sponsor of the applicable offset project may
				specify, if the sponsor provides to the Administrator appropriate justification
				and documentation for the constant.
													(4)Emissions
				reductions
									(A)In
				generalThe emissions reductions of an offset project that
				receives allowances under this subsection shall be determined based on the
				potential emissions (measured in tons of carbon dioxide equivalent) of methane
				that would have been produced, and released directly into the atmosphere, in
				the absence of the offset project under a baseline scenario that represents
				uncontrolled anaerobic storage conditions, as determined in accordance with
				paragraph (3), taking into account fugitive methane emissions that may be
				released into the atmosphere through leaks in the anaerobic digester
				equipment.
									(B)LimitationThe
				emissions reductions of an offset project shall not exceed the potential
				emissions of the anaerobic digester of the offset project, as determined based
				on the annual volume of methane produced by the anaerobic digester and
				monitored in accordance with paragraph (5).
									(C)Regional-type
				digester offset projects
										(i)In
				generalIf an offset project is a regional-type digester offset
				project, as determined by the Administrator, carbon dioxide emissions due to
				transportation of manure and organic food waste from the site at which the
				manure and organic food waste was generated to the anaerobic digester shall be
				subtracted from the emissions reduction value determined under paragraph (3)
				for the offset project.
										(ii)Determination
				of carbon dioxide emissionsFor purposes of clause (i), carbon
				dioxide emissions due to transportation of manure and organic food waste from
				the site at which the manure and organic food waste was generated to the
				anaerobic digester shall be determined in accordance with 1 of the following
				methods:
											(I)Documentation of
				all quantities of fuel used to transport from off-site all shipments of manure
				and organic food waste to the anaerobic digester of the offset project during
				the applicable year (including a log of transport miles for each shipment),
				from which carbon dioxide emissions shall be determined through the application
				of the following emissions factors (based on the type of fuel used):
												(aa)For diesel fuel,
				22.912 pounds of carbon dioxide per gallon.
												(bb)For gasoline,
				19.878 pounds of carbon dioxide per gallon.
												(cc)For any other
				fuel, such emissions factor as the Administrator determines to be
				appropriate.
												(II)Documentation of
				the total quantity (expressed in tons) of manure and organic food waste
				transported from off-site for input into the anaerobic digester of the offset
				project during the applicable year (including a log of transport miles for each
				shipment), as monitored under paragraph (5), from which carbon dioxide
				emissions shall be determined through the application of the following ton-mile
				transport emission factors (based on the type of fuel used):
												(aa)For diesel fuel,
				0.131 pounds of carbon dioxide per ton-mile.
												(bb)For gasoline,
				0.133 pounds of carbon dioxide per ton-mile.
												(cc)For any other
				fuel, such emissions factor as the Administrator determines to be
				appropriate.
												(5)Monitoring and
				verification
									(A)In
				generalThe sponsor of each offset project that receives
				allowances under this subsection shall—
										(i)ensure that the
				offset project uses a system that provides metering of biogas volumetric flow
				rate and determination of methane concentration; and
										(ii)submit to the
				Administrator an annual report, including a description of the monthly biogas
				volumetric flow rate and methane concentration determinations for the offset
				project.
										(B)Regional-type
				digester offset projects
										(i)In
				generalThe sponsor of an offset project that is a regional-type
				digester offset project, as determined by the Administrator, shall ensure
				monthly sampling of the manure and organic food waste from each distinct source
				supplying the anaerobic digester to determine the quantity of volatile solids
				present in the manure and waste.
										(ii)Supporting
				materialIn the annual report relating to the offset project
				submitted under subparagraph (A)(ii), the sponsor shall provide supporting
				material and receipts tracking the monthly receipt from each supplier to the
				offset project of quantities of manure and organic food waste (measured in
				kilograms) for the anaerobic digester.
										(iii)Emissions
				reduction calculation requirementThe emissions reduction of an
				offset project described in clause (i) shall be calculated according to, and
				apportioned among sources based on, as determined in accordance with paragraphs
				(3) and (4)—
											(I)the mass
				(measured in kilograms) of manure and organic food waste digested as a result
				of the offset project; and
											(II)the percentage
				of volatile solids present before digestion.
											(C)Additional
				monthly samplesThe sponsor of an offset project that includes
				the digestion of organic food waste shall ensure monthly sampling of the
				organic food waste to determine in accordance with paragraphs (3) and (4), and
				apportion accordingly, the quantity of volatile solids present in the waste
				before digestion.
									(D)Other
				monitoring requirementsIn addition to the requirements of
				subparagraphs (A) through (C), an offset project shall meet the applicable
				requirements contained in the following table:
										
											Input Monitoring Requirements
											
												
													Input
						parameterMeasurement
						unitFrequency of
						samplingSampling
						method
													
												
												
													Influent flow into
						digesterKilograms per month (wet weight)Monthly total into
						digesterRecorded weight; digester influent pump flow; livestock population
						and application of standard
													
													Influent total solids
						concentrationPercent of sampleMonthly,
						depending on recorded variationsEPA Method Number 160.3, Methods for the
						Chemical Analysis of Water and Wastes (EPA/600/4–79/020)
													
													Influent volatile
						solids concentrationPercent of total solidsMonthly,
						depending on recorded variationsEPA Method Number 160.4, Methods for the
						Chemical Analysis of Water and Wastes (EPA/600/4–79/020)
													
													Average monthly ambient
						temperatureTemperature (Celsius)Monthly (based on farm
						averages)Closest National Weather Service-certified weather station
													
												
											
										
									(f)Eligible
				biomass
								(1)In
				generalAn offset project that co-fires eligible biomass to
				reduce emissions of carbon dioxide and that meets the requirements of this
				subsection shall be eligible to receive allowances under this title.
								(2)ApplicationTo
				be eligible to receive an allowance under this subsection, the owner or
				operator of an offset project described in paragraph (1) shall submit to the
				Administrator an application at such time, in such manner, and containing such
				information as the Administrator may require.
								(3)Emissions
				calculations
									(A)As-fired carbon
				dioxide emissions factor
										(i)In
				generalThe as-fired carbon dioxide emissions factor of an offset
				project under this subsection may be determined—
											(I)as measured and
				recorded by a continuous emissions monitor of the offset project for each
				period during which only eligible biomass was fired by the offset project;
				or
											(II)in accordance
				with clause (ii) or (iii), as applicable.
											(ii)Solid
				fuel
											(I)In
				generalThe as-fired carbon dioxide emissions factor of an offset
				project under this subsection that uses solid fuel shall be determined in
				accordance with the following formula: CO2 lbs/MMBtu =
				((C × FIN)/HI) (44/12).
											(II)Abbreviations
												(aa)In
				generalIn the formula contained in subclause (I)—
													(AA)C
				represents the carbon content of biomass (expressed as a percentage by dry
				weight) for a distinct fuel type;
													(BB)FIN
				represents the total biomass fuel input (expressed in pounds) for a distinct
				fuel type; and
													(CC)HI
				represents the heat input, as-fired (expressed in MMBtus), as determined in
				accordance with the following formula: HI = ∑ (HHVDRY
				(1–MCWAS-FIRED-i)) ×
				FIN-i.
													(bb)DescriptionIn
				the formula contained in item (aa)(CC)—
													(AA)the figure above
				the sigma shall be n;
													(BB)the figure below
				the sigma shall be i = 1;
													(CC)HHVDRY
				represents the higher heating value (expressed in Btu/lb) on a dry basis for a
				distinct fuel type fired;
													(DD)MCWAS-FIRED-i
				represents the moisture content on a wet basis (expressed as a percentage) for
				each shipment i
				fired; and
													(EE)FIN-i
				represents the biomass fuel input (expressed in pounds) for each shipment
				i fired.
													(iii)Gaseous
				fuel
											(I)In
				generalThe as-fired carbon dioxide emissions factor of an offset
				project under this subsection that uses gaseous fuel shall be determined in
				accordance with the following formula: CO2 lbs/MMBtu =
				(C × (FIN × D))/HI) (44/12).
											(II)Abbreviations
												(aa)In
				generalIn the formula contained in subclause (I)—
													(AA)C
				represents the carbon content of biomass (expressed as a percentage by weight)
				for a distinct fuel type;
													(BB)FIN
				represents the total biomass fuel input (expressed in pounds) for a distinct
				fuel type;
													(CC)D
				represents the density of biogas (expressed in pounds per standard cubic feet)
				for a distinct fuel type; and
													(DD)HI
				represents the heat input, as-fired (expressed in MMBtus), as determined in
				accordance with the following formula: HI = HHV ×
				FIN.
													(bb)DescriptionIn
				the formula contained in item (aa)(DD)—
													(AA)HHV
				represents the higher heating value (expressed in Btus per standard cubic feet)
				for a distinct fuel type; and
													(BB)FIN
				represents the biogas fuel input (expressed in standard cubic feet).
													(B)Carbon dioxide
				emissions due to firing of eligible biomass
										(i)In
				generalThe carbon dioxide emissions due to firing of eligible
				biomass of an offset project under this subsection shall be determined in
				accordance with the following formula: CO2 tons = ∑
				(BHI-i × BEF-i ×
				BOF-i)/2000.
										(ii)AbbreviationsIn
				the formula contained in clause (i)—
											(I)(aa)the figure above the
				sigma shall be n; and
												(bb)the figure below the sigma shall be
				i =
				1;
												(II)BHI-i
				represents the eligible biomass heat input, as-fired (expressed in MMBtus), for
				the reporting quarter for each distinct type
				i of eligible
				biomass fired;
											(III)BEF-i
				represents the eligible biomass emissions factor for the reporting quarter
				(expressed in pounds of carbon dioxide per MMBtu) for each distinct type
				i of eligible
				biomass fired; and
											(IV)BOF-i
				represents the eligible biomass oxidation factor for each distinct type
				i of eligible
				biomass fired, derived for solid fuel based on the ash content of the eligible
				biomass fired and the carbon content of that ash, as determined pursuant to
				paragraph (4)(A) (with a default value for gaseous biomass fuel of
				0.995).
											(C)Applicable
				standardsEach fuel sampling method and technology used to make a
				calculation under this paragraph shall be in accordance with the applicable
				standards contained in the New York State Renewable Portfolio Standard Biomass
				Guidebook dated May 2006 (or successor standards).
									(4)Monitoring and
				verification
									(A)In
				generalNot less frequently than once each quarter of each
				calendar year during which an offset project receives an allowance under this
				title, the owner or operator of the offset project shall submit to the
				Administrator a report describing—
										(i)a
				chemical analysis (including carbon content and heating value) of eligible
				biomass fired by the offset project;
										(ii)the moisture
				content of eligible biomass for each shipment received for firing by the offset
				project;
										(iii)the total
				eligible biomass fuel input (expressed in units of mass or volume, as
				appropriate) to the offset project;
										(iv)the total
				eligible biomass heat input, on an as-fired basis (expressed in MMBtus), to the
				offset project;
										(v)the heat input
				rate (expressed in MMBtus per hour) of eligible biomass to the offset
				project;
										(vi)the fuel feed
				rate of eligible biomass to the offset project (expressed in units of mass or
				volume per hour, as appropriate);
										(vii)the total
				number of operating hours during which eligible biomass was fired by the offset
				project;
										(viii)the number of
				tons of carbon dioxide emitted from the offset project due to firing of
				eligible biomass;
										(ix)the fuel
				sampling frequency, monitoring technology, and methodology used by the offset
				project, including supporting documentation;
										(x)the additional
				information required under subparagraph (B), if any; and
										(xi)the carbon
				dioxide emissions factor of the offset project, calculated in accordance with
				paragraph (3).
										(B)Additional data
				requirements
										(i)Independent
				system operator dataThe owner or operator of an offset project
				located in a State that requires the use of information submitted to an
				independent system operator to establish the megawatt-hours of the offset
				project shall submit to the Administrator, together with the report under
				subparagraph (A)—
											(I)the megawatt-hour
				value submitted to the independent system operator; and
											(II)a statement
				certifying that the megawatt-hour value reflects the total actual electrical
				output for all offset projects at the facility used by the independent system
				operator to determine the settlement resources of energy market
				participants.
											(ii)Gross output
				dataThe owner or operator of an offset project that submits to
				the Administrator information described in clause (i), and that is located in a
				State that requires the use of gross output data with respect to the offset
				project, shall submit to the Administrator, together with the information under
				clause (i), an electronic data report describing the gross output (expressed in
				megawatts) of the offset project, as calculated by adding, for each hour of the
				applicable quarter during which the offset project was in operation, the
				product obtained by multiplying—
											(I)the gross output
				(expressed in megawatts) of the offset project for the hour; and
											(II)the proportion
				that—
												(aa)the number of
				minutes of the hour during which the offset project was in operation; bears
				to
												(bb)60.
												.
			
